--------------------------------------------------------------------------------

Exhibit 10.1

Execution Version

SERIES E PREFERRED STOCK PURCHASE AGREEMENT

BY AND AMONG

YOU ON DEMAND HOLDINGS, INC.,

C MEDIA LIMITED,

AS PURCHASER AND PURCHASER REPRESENTATIVE,

and

THE OTHER PURCHASERS
NAMED ON THE SIGNATURE PAGES TO THIS AGREEMENT


DATED AS OF JANUARY 31, 2014

--------------------------------------------------------------------------------

Table of Contents

Page

ARTICLE 1 DEFINITIONS 1      1.1 Definitions 1 ARTICLE 2 PURCHASE AND SALE OF
SERIES E PREFERRED STOCK 9      2.1 Purchase and Sale of Series E Preferred
Stock 9      2.2 Certification of Designation 9      2.3 Closing 9      2.4 Use
of Proceeds 10      2.5 Additional Issuances; Adjustment 10 ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 11      3.1 Corporate Existence
and Power 11      3.2 Subsidiaries 11      3.3 Corporate Authorization; No
Contravention 12      3.4 Governmental Authorization; Third Party Consents 12  
   3.5 Binding Effect 13      3.6 Capitalization of the Company and its
Subsidiaries 13      3.7 Commission Documents; Sarbanes-Oxley Compliance 14    
 3.8 Absence of Certain Developments 15      3.9 Indebtedness; No Undisclosed
Liabilities 15      3.10 Compliance with Laws; Licenses 16      3.11 Litigation
16      3.12 Material Contracts 16      3.13 Environmental 17      3.14 Taxes 18
     3.15 Title to Property and Assets; Leases 18      3.16 Compliance with
ERISA 19      3.17 Labor Relations; Employees 20      3.18 Certain Payments 21  
   3.19 Insurance 21      3.20 Intellectual Property 21      3.21 Affiliate
Transactions 22      3.22 Investment Company Act 22      3.23 Private Offering
23

i

--------------------------------------------------------------------------------


     3.24 Board Approval; Stockholder Approval 23      3.25 Series E Preferred
Stock 23      3.26 No Brokers or Finders 24      3.27 Disclosure 24      3.28
Suitability 24      3.29 Off Balance Sheet Arrangements 24 ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 24      4.1 Existence and Power
24      4.2 Authorization; No Contravention 24      4.3 Governmental
Authorization; Third Party Consents 25      4.4 Binding Effect 25      4.5
Investment Representations. 25      4.6 Receipt of Information 26      4.7 No
Brokers or Finders 26      4.8 Sufficient Funds 26      4.9 Litigation 26    
 4.10 No General Solicitation. 26      4.11 Prohibited Transactions. 26    
 4.12 Reliance on Exemptions. 26      4.13 Affiliates 27 ARTICLE 5 COVENANTS 27
     5.1 Conduct of Business 27      5.2 No Solicitation 29      5.3 Regulatory
Approval; Litigation 31      5.4 Board of Directors; Compensation Committee 31  
   5.5 Access 31      5.6 Employee Benefits Matters 32      5.7 Consents and
Amendments 32      5.8 Legends 32      5.9 Financial Oversight Committee 32    
 5.10 Management Following Closing 32      5.11 Non-Solicitation 33 ARTICLE 6
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE  33      6.1
Conditions to Closing 33

ii

--------------------------------------------------------------------------------


ARTICLE 7 CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO CLOSE 35    
 7.1 Conditions to Closing 35 ARTICLE 8 RIGHT OF FIRST OFFER; OTHER AGREEMENTS
OF THE COMPANY 36      8.1 Registration Rights 36      8.2 Rule 144 38      8.3
Availability of Common Stock 38      8.4 No Rights Plan 38 ARTICLE 9
INDEMNIFICATION 39      9.1 Indemnification 39      9.2 Terms of Indemnification
39 ARTICLE 10 39      10.1 Termination of Agreement 40      10.2 Effect of
Termination 40 ARTICLE 11 MISCELLANEOUS 40      11.1 Survival 40      11.2 Fees
and Expenses 40      11.3 Notices 40      11.4 Successors and Assigns 42    
 11.5 Amendment and Waiver 43      11.6 Counterparts 43      11.7 Headings 43  
   11.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial 43    
 11.9 Severability 44      11.10 Entire Agreement 44      11.11 Further
Assurances 44      11.12 Public Announcements 44      11.13 Subsidiaries 44    
 11.14 Specific Performance 44      11.15 Purchaser Representative 44

iii

--------------------------------------------------------------------------------

Exhibits

Exhibit A – Series E Certificate of Designation Exhibit B – Board of Directors
and Compensation Committee Exhibit C – Required Consents Exhibit D – Financial
Oversight Committee Exhibit E – Management Team Exhibit F – Forms of Legal
Opinions Exhibit G – Voting Agreement Exhibit H – Form of Employment Agreement

iv

--------------------------------------------------------------------------------

SERIES E PREFERRED STOCK PURCHASE AGREEMENT

SERIES E PREFERRED STOCK PURCHASE AGREEMENT, dated as of January 31, 2014 (this
“Agreement”), by and among YOU On Demand Holdings, Inc., a Nevada corporation
(the “Company”), C Media Limited (the “Original Purchaser,” and for the purposes
set forth in this Agreement, the “Purchaser Representative”) and the other
Persons that are named on the signature pages to this Agreement under the
heading “Other Purchasers” (the “Other Purchasers,” and, together with the
Original Purchaser, the “Purchasers”).

WHEREAS, the Company proposes to issue and sell to the Purchasers, and the
Purchasers propose to buy, for an aggregate purchase price of $25,000,000, an
aggregate of 14,285,714 shares (subject to adjustment pursuant to Section 2.5)
of Series E Convertible Preferred Stock, par value $0.001 per share (the “Series
E Preferred Stock”); and

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS


1.1 Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms shall have the meanings set forth below:

“Accredited Investor” has the meaning assigned to such term in Section 4.5(b) .

“Acquisition Proposal” has the meaning assigned to such term in Section 5.2.

“Actions” means actions, causes of action, suits, claims, complaints, demands,
litigations or legal, administrative or arbitral proceedings.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and, for purposes of Section 3.21 only, with
respect to any individual, the spouse, parent, sibling, child, step-child,
grandchild, niece or nephew of such individual or the spouse thereof and any
trust for the benefit of such Stockholder or any of the foregoing. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
whether through the ownership of Voting Securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” has the meaning assigned to such term in the Preamble.

“Amended and Restated By-laws” has the meaning assigned to such term in Section
6.1(n) .

“Articles of Incorporation” means the articles of incorporation of the Company,
as the same may have been amended and in effect as of the Closing Date.

1

--------------------------------------------------------------------------------

“associate” has the meaning assigned in Rule 12b-2 promulgated by the Commission
under the Exchange Act.

“beneficially own” with respect to any securities means having “beneficial
ownership” of such securities as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee thereof.

“Bridge Financing” means all of the transactions contemplated by the Bridge Note
and any agreements referred to in the Bridge Note.

“Bridge Note” means that certain Convertible Promissory Note, dated November 4,
2013, issued by the Company to the Original Purchaser, in principal amount of
$2,000,000.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in New York City are authorized or obligated by
Law or executive order to remain closed.

“Bylaws” means the bylaws of the Company, as the same may have been amended and
in effect as of the Closing Date.

“Certificate of Designation” means the certificate of designation setting forth
the designation, powers and preferences of the Series E Preferred Stock,
substantially in the form attached hereto as Exhibit A.

“Claims” means losses, claims, damages or liabilities, joint or several, Actions
or proceedings (whether commenced or threatened).

“Closing” has the meaning assigned to such term in Section 2.3.

“Closing Date” has the meaning assigned to such term in Section 2.3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collective Bargaining Agreement” has the meaning assigned to such term in
Section 3.17(a) .

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.

“Company” has the meaning assigned to such term in the Preamble.

“Company Agreements” has the meaning assigned to such term in Section 3.1.

2

--------------------------------------------------------------------------------

“Company Benefit Plans” means all employee benefit plans providing benefits to
any current or former employee or director of the Company or any of its
Subsidiaries or any beneficiary or dependent thereof that are sponsored or
maintained by the Company or any of its Subsidiaries or ERISA Affiliates or to
which the Company or any of its Subsidiaries or ERISA Affiliates contributes or
is obligated to contribute, including without limitation all employee welfare
benefit plans within the meaning of Section 3(1) of ERISA, all employee pension
benefit plans within the meaning of Section 3(2) of ERISA, and all bonus,
incentive, deferred compensation, vacation, stock purchase, stock option,
restricted stock, severance, termination pay and fringe benefit plans.

“Company Options” has the meaning assigned to such term in Section 3.6.

“Confidentiality Agreement” means the confidentiality agreement dated March 22,
2013, between the Original Purchaser and the Company.

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the exhibits hereto, including, without limitation, the adoption
of the Certificate of Designation; the issuance, purchase and sale of the Series
E Preferred Stock; the exchange of the Series D Preferred Stock held by the
Original Purchaser for additional Series E Preferred Stock issued by the
Company; the conversion of the Bridge Note held by the Original Purchaser into
Series E Preferred Stock issued by the Company; the exchange by the Original
Purchaser of certain Series E Exchange Shares for all outstanding shares of the
Company’s Series A Preferred Stock held by Shane McMahon as described in Section
2.1; the issuance of the Series E Note Shares upon conversion of the McMahon
Note in accordance with its terms; and the reconstitution of the Board of
Directors of the Company and the Compensation Committee as set forth on Exhibit
B.

“Contractual Obligation” means, as to any Person, any agreement, undertaking,
contract, indenture, mortgage, deed of trust, credit agreement, note, evidence
of indebtedness or other instrument, written or otherwise, to which such Person
is a party or by which it or any of its property is bound.

“Conversion Shares” has the meaning assigned to such term in Section 4.5(c) .

“Decrees” has the meaning assigned to such term in Section 3.10(a) .

“Employment Agreement” means a contract, offer letter or agreement of the
Company or any of its Subsidiaries with or addressed to any individual who is
rendering or has rendered services thereto as an employee or consultant,
pursuant to which the Company or any of its Subsidiaries has any actual or
contingent liability or obligation to provide compensation and/or benefits in
consideration for past, present or future services.

“Environmental Claim” means any claim, action, cause of action, investigation of
which the Company or any of its Subsidiaries has knowledge, or written notice by
any Person to the Company or any of its Subsidiaries alleging potential
liability (including, without limitation, potential liability for investigatory
costs, cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries, or penalties) arising out of, based on or
resulting from (a) the presence, or release into the environment, of any
Material of Environmental Concern at any location, or (b) circumstances forming
the basis of any violation or liability, or alleged violation or liability, of
any Environmental Law.

3

--------------------------------------------------------------------------------

“Environmental Laws” means all Federal, state, local, and foreign statute, Law,
regulation, ordinance, rule, common Law, judgment, order, decree or other
governmental requirement or restriction relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata and natural
resources), including, without limitation, Laws relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern; provided that Environmental Laws does not include the
Occupational Safety and Health Act or any other similar Requirement of Law
governing worker safety or workplace conditions.

“Equitable Principles” means applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar Laws affecting creditors’
rights generally from time to time in effect and to general principles of
equity, regardless of whether in a proceeding at equity or at Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder from time to time.

“ERISA Affiliate” means each entity which is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with the
Company or its Subsidiaries within the meaning of Sections 414(b), (c) or (m) of
the Code, or required to be aggregated with the Company or its Subsidiaries
under Section 414(o) of the Code, or is under “common control” with the Company
or its Subsidiaries, within the meaning of Section 4001(a)(14) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder by the Commission from time to
time.

“Existing Plans” has the meaning assigned to such term in Section 3.6.

“FINRA” means the Financial Industry Regulatory Authority.

“Fully Diluted Basis” has the meaning assigned to such term in Section 2.1.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any international regulatory body or
self-regulatory organization having or asserting jurisdiction over a Person, its
business or its properties.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.

4

--------------------------------------------------------------------------------

“Intellectual Property” has the meaning assigned to such term in Section 3.20.

“Investor Rights Agreement” means the Right of First Refusal and Co-Sale
Agreement, dated as of July 5, 2013, by and among the Company, the Original
Purchaser, Shane McMahon and Weicheng Liu.

“IRS” means the Internal Revenue Service.

“knowledge of the Company” means the actual knowledge of the chairman or any
executive officer of the Company or any of its Subsidiaries, after due inquiry
of those persons employed by the Company or its Subsidiaries charged with
administrative or operational responsibility for such matter.

“Law” means all Federal, state, local, and foreign statute, law, regulation,
ordinance, rule, common law, judgment, order, decree or other governmental
requirement or restriction of all applicable jurisdictions.

“Leases” has the meaning assigned to such term in Section 3.15.

“Licenses” has the meaning assigned to such term in Section 3.10(b) .

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), voting or other restriction, preemptive
right or other security interest of any kind or nature whatsoever.

“Mandatory Effectiveness Period” shall mean the period from the date that a
Registration Statement is declared effective by the Commission until the earlier
to occur of the date when all Registrable Securities covered by a Registration
Statement (a) either have been sold pursuant to a Registration Statement or an
exemption from the registration requirements of the Securities Act; or (b)
pursuant to a written opinion of counsel reasonably acceptable to the Company,
may be sold pursuant to Rule 144(b)(1) without any limitations.

“Mandatory Registration Statement” has the meaning assigned to such term in
Section 8.1(a) .

“Material Adverse Effect” means any material adverse change in or affecting (i)
the business, properties, assets, liabilities, operations, results of operations
(financial or otherwise), condition, or prospects of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company or any of the
Company’s Subsidiaries to consummate the Contemplated Transactions; provided,
however, that none of the following shall be deemed in themselves, either alone
or in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been, a Material Adverse Effect: (A)
any change in the market price or trading volume of the capital stock of the
Company after the date hereof (B) any changes, events or occurrences in the
United States securities markets which are not specific to the Company, (C) any
changes, events, developments or effects resulting from general economic
conditions, which are not specific to the Company or its Subsidiaries and which
do not affect the Company or its Subsidiaries in a materially disproportionate
manner and (D) any changes resulting from the execution or announcement of this
Agreement and the Contemplated Transactions.

5

--------------------------------------------------------------------------------

“Material Contracts” has the meaning assigned to such term in Section 3.12(a) .

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
industrial, toxic or hazardous wastes, substances or constituents, petroleum and
petroleum products (or any by-product or constituent thereof), asbestos or
asbestos-containing materials, lead or lead-based paints or materials, PCBs, or
radon, or any other materials that are regulated by, or may form the basis of
liability under, any Environmental Law.

“McMahon Note” has the meaning assigned to such term in Section 2.4. “NASDAQ”
means The Nasdaq Stock Market Inc.’s National Market System. “NPCL” has the
meaning assigned to such term in Section 3.24(a) .

“NYSE” means the New York Stock Exchange.

“Original Purchaser” has the meaning assigned to such term in the Preamble.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, company, limited
liability company, trust, unincorporated association, Governmental Authority, or
any other entity of whatever nature.

“Preferred Stock” has the meaning assigned to such term in Section 3.6.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Purchase Price” has the meaning assigned to such term in Section 2.1.
“Purchasers” has the meaning assigned to such term in the Preamble. “Purchaser
Indemnitee” has the meaning assigned to such term in Section 9.1.

6

--------------------------------------------------------------------------------

“Purchaser Representative” shall mean the representative of the Purchasers for
the purposes described in this Agreement in connection with the Contemplated
Transactions, which, unless otherwise agreed by the parties in writing, shall be
C Media Limited.

“Qualified Acquisition Proposal” has the meaning assigned to such term in
Section 5.2.

“Registrable Securities” means the Common Stock and other securities, if any,
issuable upon conversion of Series E Preferred Stock (including, without
limitation, the Series E Exchange Shares and the Series E Note Shares and any
securities issued pursuant to the rights set forth in Section 8.1), in each case
until any such security is effectively registered under the Securities Act and
disposed of in accordance with the Registration Statement covering it or is
distributed to the public by the holder thereof pursuant to Rule 144.

“Registration Cap” has the meaning assigned to such term in Section 8.1(e) .

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), all exhibits and all material incorporated by reference or deemed
to be incorporated by reference in such registration statement.

“Restricted Period” has the meaning assigned to such term in Section 5.1(a) .

“Required Vote” has the meaning assigned to such term in Section 3.24(b) .

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any Law (including, without limitation, Laws related to Taxes and Environmental
Laws), treaty, rule, regulation, ordinance, qualification, standard, license or
franchise or determination of an arbitrator or a court or other Governmental
Authority, including the NYSE or NASDAQ or any national securities exchange or
automated quotation system on which the Common Stock is listed or admitted to
trading, in each case applicable to, or binding upon, such Person or any of its
property or to which such Person or any of its property is subject or pertaining
to any or all of the transactions contemplated hereby.

“Return” has the meaning assigned to such term in Section 5.1(a)(ix) .

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“SEC Reports” means each registration statement, report, proxy statement or
information statement (other than preliminary materials) or other documents
filed by the Company or any of its Subsidiaries with the Commission pursuant to
the Securities Act or the Exchange Act or the rules and regulations thereunder
since January 1, 2010, each in the form (including exhibits and any amendments)
filed with the Commission.

7

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder by the Commission from time to time.

“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock.

“Series C Preferred Stock” means the Company’s Series C Convertible Preferred
Stock.

“Series D Financing” means the issuance of Series D Preferred Stock pursuant to
the Series D Purchase Agreement and agreements referred to in the Series D
Purchase Agreement.

“Series D Preferred Stock” means the Company’s Series D 4% Convertible Preferred
Stock.

“Series D Purchase Agreement” shall mean the Series D Stock Purchase Agreement,
by and between the Company and the Original Purchaser, dated as of July 5, 2013,
as amended as of November 4, 2013.

“Series E Exchange Shares” means 933,333 shares of Series E Preferred Stock
represented by certificate number E-002 to be issued by the Company and
delivered to the Original Purchaser.

“Series E Note Shares” means the maximum number of Series E Preferred Stock
issuable pursuant to the McMahon Note.

“Series E Preferred Stock” has the meaning assigned to such term in the Recitals
hereto.

“Shares” mean the shares of Common Stock.

“Subsidiary” of any specified Person means any other Person more than 50% of the
outstanding voting securities of which is owned or controlled, directly or
indirectly, by such specified Person or by one or more other Subsidiaries of
such specified Person, or by such specified Person and one or more other
Subsidiaries of such specified Person. For the purposes of this definition,
“voting securities” means securities which ordinarily have voting power for the
election of directors (or other Persons having similar functions), whether at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency, or other ownership interests ordinarily
constituting a majority voting interest.

“Tax Claim” has the meaning assigned to such term in Section 5.1(a)(ix) .

“Tax” or “Taxes” means any taxes, assessment, duties, fees, levies, imposts,
deductions, or withholdings, including income, gross receipts, ad valorem, value
added, excise, real or personal property, asset, sales, use, license, payroll,
transaction, capital, net worth and franchise taxes, estimated taxes,
withholding, employment, social security, workers’ compensation, utility,
severance, production, unemployment compensation, occupation, premium, windfall
profits, transfer and gains taxes, or other governmental charges of any nature
whatsoever, imposed by any taxing authority of any government or country or
political subdivision of any country, and any liabilities with respect thereto,
including any penalties, additions to tax, fines or interest thereon and
includes any liability for Taxes of another Person by Contract, as a transferee
or successor, under Treasury Regulation 1.1502 -6 or analogous state, local or
foreign Requirement of Law provision or otherwise.

8

--------------------------------------------------------------------------------

“Trading Affiliates” has the meaning assigned to such term in Section 4.11.

“Voting Securities” means any class or classes of stock of the Company pursuant
to which the holders thereof have the general power under ordinary circumstances
to vote with respect to the election of the Board of Directors, irrespective of
whether or not, at the time, stock of any other class or classes shall have, or
might have, voting power by reason of the happening of any contingency.

ARTICLE 2
PURCHASE AND SALE OF SERIES E PREFERRED STOCK


2.1 Purchase and Sale of Series E Preferred Stock. Subject to the terms set
forth herein and in reliance upon the representations set forth below, the
Company shall issue to the Purchaser an aggregate of 14,285,714 shares of Series
E Preferred Stock (subject to adjustment pursuant to Section 2.5) which shall
represent (i) 1,142,857 shares of Series E Preferred Stock to be issued by the
Company to the Original Purchaser upon the conversion of the Bridge Note, (ii)
10,857,143 shares of Series E Preferred Stock which shall be sold by the Company
to the Purchasers for an aggregate purchase price of $19,000,000 ($1.75 per
share of Series E Preferred Stock) (the “Purchase Price”), and (iii) 2,285,714
shares of Series E Preferred Stock to be issued and delivered by the Company in
consideration for which the Original Purchaser shall contribute, assign,
transfer, convey and deliver to the Company, all of such Original Purchaser’s
right, title and interest in and to all 2,285,714 shares of Series D Preferred
Stock held by the Original Purchaser. Immediately following issuance of all the
shares of Series E Preferred Stock described in Sections 2.1(i), (ii) and (iii),
the Purchasers shall own 41.1% of the equity of the Company on a fully diluted
basis (i.e., assuming the exercise of all Company Options (whether or not
vested) and the issuance of all shares of Common Stock listed on Schedule 3.6,
the granting and exercise of all the options or securities allowed pursuant to
Section 5.6(c), and the conversion of the Series E Preferred Stock into Common
Stock, all as of the Closing (“Fully Diluted Basis”)), excluding, for purposes
of this calculation, shares of Common Stock and options to purchase shares of
Common Stock to be issued or granted to Michael Birkin, Michael Jackson and
James Cassano as set forth on Schedule 3.6.

2.2 Certification of Designation. The Series E Preferred Stock shall have the
powers, rights and other terms set forth in the form of Certificate of
Designation attached hereto as Exhibit A.

2.3 Closing. Subject to the last sentence of this Section 2.3, the issuance,
sale and purchase of the Series E Preferred Stock and the exchange of the Series
D Preferred Stock shall take place at a closing (the “Closing”) to be held at
the offices of Reed Smith, 599 Lexington Ave., New York, New York (except that
the Closing may be conducted as a “virtual closing”, with the parties providing
signature pages to each other electronically or via facsimile), at 10:00 A.M.,
local time, on the Closing Date. On the first Business Day after the conditions
set forth in Sections 6.1 and 7.1 (other than those to be satisfied on the
Closing Date, which shall be satisfied or waived on such date) have been
satisfied or waived by the party entitled to waive such conditions or such later
date and time as the parties may agree in writing (the “Closing Date”), each
Purchaser shall (a)(i) deliver to the Company by wire transfer in immediately
available funds to an account or accounts designated in writing by the Company
to the Purchasers on the Closing Date, funds in an amount equal to the portion
of the Purchase Price set forth across from the name of such Purchaser on
Schedule 2.3(a) (which funds will be used by the Company in accordance with
Section 2.4), (ii) make or cause to be made the deliveries applicable to such
Purchaser set forth in Section 7.1 and (iii) solely with respect to the Original
Purchaser, deliver to the Company the original Bridge Note and (b) the Company
shall (i) issue and deliver to the Purchasers all of the shares of the Series E
Preferred Stock, including those shares of Series E Preferred Stock deliverable
pursuant to Sections 2.1(i), (ii) and (iii), registered as directed in writing
by the Purchaser Representative and (ii) make or cause to be made the deliveries
set forth in Section 6.1. In no event shall the Company, by reason of this
Section 2.3, any of the other terms of this Agreement or otherwise, be obligated
to deliver to any Purchaser any shares of Series E Preferred Stock unless and
until the Company has received payment from that Purchaser of the full amount of
the Purchase Price set forth across from that Purchaser’s name on Schedule
2.3(a) .

9

--------------------------------------------------------------------------------

2.4 Use of Proceeds. In the event Shane McMahon does not elect to convert that
certain Convertible Promissory Note, dated May 10, 2012, as amended (the
“McMahon Note”), into equity of the Company, a portion of the Purchase Price
shall be used to fully pay the principle and unpaid interest of the McMahon Note
and the balance of the Purchase Price shall be used by the Company for general
working capital purposes as approved by the Board including at least one
director designated by the holders of Series E Preferred Stock, and the Company
shall not, without the prior written consent of the Purchaser, use such monies
for other purposes.

2.5 Additional Issuances; Adjustment.

(a) In the event that at any time after the Closing the representation and
warranty set forth in the last sentence of Section 3.6 is determined not to have
been true as of the Closing, the Company shall issue to the Purchasers, pro
rata, at no cost to the Purchasers, and as an adjustment to the purchase prices
paid by each of the Purchasers per share of Series E Preferred Stock, an
additional amount of Series E Preferred Stock, distributed among the Purchasers
pro rata in accordance with the amounts set forth on Schedule 2.3(a), such that,
if such issuance of additional Series E Preferred Stock had been made at the
Closing, such representation and warranty would have been true and accurate in
all respects at the Closing.

(b) If at the time of any required adjustment pursuant to Section 2.5(a), all
shares of Series E Preferred Stock have been converted into shares of Common
Stock or other equity security, such as Series E Preferred Stock, the Company
shall promptly issue to the Purchasers, at no cost to the Purchasers and as an
adjustment to the purchase price paid by each Purchaser per share of Series E
Preferred Stock, an additional amount and kind of equity security, distributed
among the Purchasers pro rata in accordance with the amounts set forth on
Schedule 2.3(a), equal to the amount and kind of equity security issuable upon
the conversion or for which the Series E Preferred Stock has been converted into
(based on the conversion ratio in effect at the time the last shares of Series E
Preferred Stock were converted into shares of Common Stock or such other equity
security such as Series E Preferred Stock) of the amount of Series E Preferred
Stock which would have been issued with respect to such adjustment pursuant to
Section 2.5(a) if such adjustment had been made immediately prior to the time
the last shares of Series E Preferred Stock were converted into shares of Common
Stock.

10

--------------------------------------------------------------------------------

(c) Any additional shares of Series E Preferred Stock and Common Stock issued to
the Purchasers pursuant to this Section 2.5 shall be treated as if they were
issued at the Closing and shall reflect any dividends or other distributions
which would have accrued or have been payable with respect to, and the
application of any anti-dilution, ratable treatment or similar provisions (as
set forth in the Articles of Incorporation, Certificate of Designation,
applicable Law or otherwise) which would have been applicable to, such shares of
Series E Preferred Stock and Common Stock had they been issued at the Closing.

(d) In connection with any issuances of stock pursuant to this Section 2.5, the
Company (i) shall take all action necessary to cause its Articles of
Incorporation or Certificate of Designation to be amended to increase the
authorized capital of the Company to permit such issuances and (ii) shall
reserve a sufficient number of shares of Common Stock for issuance to the
Purchasers upon the conversion of any shares of Series E Preferred Stock so
issued. Any shares of Series E Preferred Stock or Common Stock issued to the
Purchasers pursuant to this Section 2.5 shall, when issued, be validly issued
and fully paid and nonassessable with no personal liability attaching to the
ownership thereof and free and clear of all Liens.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to the Purchaser as follows:

3.1 Corporate Existence and Power. The Company (a) is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Nevada; (b) has all requisite corporate power and authority to own and
operate its properties, to lease the properties it operates as lessee and to
carry on its business as currently conducted and currently contemplated to be
conducted; and (c) has (or will have, as applicable) all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and the Certificate of Designation (collectively, the “Company
Agreements”). The Company is duly qualified to do business as a foreign
corporation in, and is in good standing under the Laws of, each jurisdiction in
which the conduct of its business or the nature of the property owned requires
such qualification except where the failure to be so qualified or in good
standing, individually or in the aggregate would not be materially adverse to
the Company.

3.2 Subsidiaries. Except as set forth on Schedule 3.2, the Company has no
Subsidiaries and no interest or investments in any corporation, partnership,
limited liability company, trust or other entity or organization. Each
Subsidiary listed on Schedule 3.2 has been duly organized, is validly existing
and in good standing under the Laws of the jurisdiction of its organization, has
all requisite corporate (or, in the case of an entity other than a corporation,
other) power and authority to own and operate its properties, to lease the
properties it operates as lessee and to carry on its business as currently
conducted and currently contemplated to be conducted, and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or the nature of its properties requires such
qualification except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not be materially
adverse to the Company. Except as set forth on Schedule 3.2, all of the issued
and outstanding stock (or equivalent interests) of each Subsidiary set forth on
Schedule 3.2 has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company free and clear of any Liens and there
are no rights, options or warrants outstanding or other agreements to acquire
shares of stock (or equivalent interests) of such Subsidiary. Schedule 3.2 sets
forth the capitalization of each of the Subsidiaries, including the amount and
kind of equity interests held by the Company in the Subsidiary and the
percentage interest represented thereby.

11

--------------------------------------------------------------------------------

3.3 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Company of each Company Agreement and the consummation of the
transactions contemplated thereby, (a) subject to the satisfaction of the
matters described in Section 3.24(b), have been duly authorized by all necessary
corporate action of the Company; (b) do not contravene the terms of the Articles
of Incorporation or Bylaws or the organizational documents of its Subsidiaries;
(c) do not entitle any Person to exercise any statutory or contractual
preemptive rights to purchase shares of capital stock or any equity interest in
the Company, other than pursuant to the Investor Rights Agreement and (d)
subject to receipt or satisfaction of the approvals, consents, exemptions,
authorizations or other actions, notices or filings set forth on Schedule 3.4,
and do not violate or result in any breach or contravention of, a default under,
or an acceleration of any obligation under or the creation (with or without
notice, lapse of time or both) of any Lien under, result in the termination or
loss of any right or the imposition of any penalty under any Contractual
Obligation of the Company or its Subsidiaries or by which their respective
assets or properties are bound or any Requirement of Law applicable to the
Company or its Subsidiaries or by which their respective assets or properties
are bound. Except as set forth on Schedule 3.3, no event has occurred and no
condition exists which (upon notice or the passage of time or both) would
constitute, or give rise to: (i) any breach, violation, default, change of
control or right to cause the Company to repurchase or redeem under, (ii) any
Lien on the assets of the Company or any of its Subsidiaries under, (iii) any
termination right of any party, or any loss of any right or imposition of any
penalty, under or (iv) any change or acceleration in the rights or obligations
of any party under, any material Contractual Obligation of the Company or its
Subsidiaries (or by which their respective assets or properties are bound) or
the Articles of Incorporation or Bylaws or the organizational documents of the
Company’s Subsidiaries except for any of the foregoing that, individually or in
the aggregate, would not be material to the Company or its Subsidiaries.

3.4 Governmental Authorization; Third Party Consents. Except as set forth on
Schedule 3.4, no approval, consent, qualification, order, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority, or any other Person in respect of any Requirement of Law, Contractual
Obligation or otherwise, and no lapse of a waiting period under a Requirement of
Law, is necessary or required in connection with the execution, delivery or
performance (including, without limitation, the issuance, sale and delivery of
the Series E Preferred Stock) by the Company, or enforcement against the
Company, of the Company Agreements or the consummation of the Contemplated
Transactions except for any of the foregoing that, individually or in the
aggregate, would not be material to the Company or its Subsidiaries.

12

--------------------------------------------------------------------------------

3.5 Binding Effect. Each of the Company Agreements has been (or will, as of the
Closing, be, as applicable) duly authorized, executed and delivered by the
Company and, subject to Equitable Principles, constitutes (or will, as of the
Closing, constitute, as applicable) the legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.

3.6 Capitalization of the Company and its Subsidiaries. The authorized stock of
the Company consists of 1,500,000,000 shares of Common Stock and 50,000,000
shares of preferred stock, par value $0.001, of the Company (the “Preferred
Stock”). As of the date hereof, (a) 7,000,000 shares of Series A Preferred Stock
are issued and outstanding, 87,500 shares of Series C Preferred Stock are issued
and outstanding and have no voting rights, and 2,285,714 shares of Series D
Preferred Stock are issued and outstanding, (b) 15,794,763 shares of Common
Stock are issued and outstanding, (c) 12,329,915 shares of Common Stock are
reserved for or subject to issuance, excluding shares of Common Stock to be
issued to Michael Birkin as set forth in Schedule 3.6. Schedule 3.6 sets forth a
true and correct list of all outstanding rights, options or warrants to purchase
shares of any class or series of stock of the Company (collectively, the
“Company Options”) and a true and correct list of each of the Company’s stock
option, incentive, purchase or other plans pursuant to which options or warrants
to purchase stock of the Company may be issued (collectively, the “Existing
Plans”). Except as set out on Schedule 3.6 and for (i) shares of Common Stock
issuable pursuant to the exercise of outstanding Company Options, (ii) shares of
Common Stock issuable upon conversion of the Series A Preferred Stock, the
Series C Preferred Stock, or the Series D Preferred Stock, (iii) securities
issuable upon conversion of the McMahon Note, and (iv) securities issuable upon
conversion of the Bridge Note, there are no shares of Common Stock or any other
equity security of the Company issuable upon conversion or exchange of any
security of the Company or any of its Subsidiaries nor any rights, options or
warrants outstanding or other agreements to acquire shares of stock of the
Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries is contractually obligated to issue any shares of stock or to
purchase, redeem or otherwise acquire any of its outstanding shares of stock
other than shares of Series D Preferred Stock pursuant to its terms. Neither the
Company nor any of its Subsidiaries has created any “phantom stock,” stock
appreciation rights or other similar rights the value of which is related to or
based upon the price or value of the Common Stock. Neither the Company nor any
of its Subsidiaries has outstanding debt or debt instruments providing for
voting rights with respect to the Company or such Subsidiary to the holders
thereof. Other than pursuant to the Investor Rights Agreement, no stockholder of
the Company or any of its Subsidiaries or other Person is entitled to any
preemptive or similar rights to subscribe for shares of stock of the Company or
any of its Subsidiaries. All of the issued and outstanding shares of Common
Stock and Preferred Stock are duly authorized, validly issued, fully paid, and
nonassessable. Other than pursuant to the Employment Agreements between the
Company and McMahon and Song, respectively, neither the Company nor any of its
Subsidiaries has granted to any Person the right to demand or request that the
Company or such Subsidiary effect a registration under the Securities Act of any
securities held by such Person or to include any securities of such Person in
any such registration by the Company or such Subsidiary. Immediately following
the Closing and the Contemplated Transactions, the shares of Common Stock
issuable upon conversion of the Series E Preferred Stock that will be issued to
the Purchasers under this Agreement will represent, in the aggregate, no less
than 38% of the outstanding capital stock of the Company on a Fully Diluted
Basis, and the voting power of such issued shares of Series E Preferred Stock
will represent, in the aggregate, no less than 45% of the total number of votes
able to be cast on any matter by Voting Securities of the Company on a Fully
Diluted Basis, excluding for purposes of the calculations referred to in this
sentence, the shares of Common Stock, or options to purchase Common Stock, to be
granted to Michael Birkin, Michael Jackson and James Cassano as set forth in
Schedule 3.6 and the shares of Common Stock issuable upon conversion of the
Series C Preferred Stock.

13

--------------------------------------------------------------------------------

3.7 Commission Documents; Sarbanes-Oxley Compliance.

(a) Since December 31, 2009, the Company has filed with or furnished to the
Commission all forms, reports, statements, schedules, certificates and other
documents that have been required to be filed or furnished by it under
applicable Laws on a timely basis or received a valid extension of such time of
filing and filed any such SEC Reports prior to the expiration of any such
extension. The Company has made available to Purchaser true, complete and
unredacted copies of (i) SEC Reports filed or furnished prior to the date of
this Agreement, in each case to the extent not publicly filed in unredacted form
and (ii) all correspondence between the Company (or on its behalf) and the
Commission. As of its filing date (or, if amended or superseded by a filing
prior to the date of this Agreement, on the date of such amended or superseded
filing), (A) each SEC Report complied as to form in all material respects with
the applicable requirements of the Securities Act or the Exchange Act, as the
case may be, each as in effect on the date such Company SEC Report was filed,
and (B) each SEC Report did not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. None of the Company’s Subsidiaries is required to file any forms,
reports or other documents under the Exchange Act. No executive officer of the
Company has failed to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act with respect to any SEC Report,
except as disclosed in certifications filed with the SEC Reports. Neither the
Company nor any of its executive officers has received notice from any
Governmental Authority challenging or questioning the accuracy, completeness,
form or manner of filing of such certifications. Except as set forth on Schedule
3.7, the Company and each of its officers is in compliance in all material
respects with (x) the applicable provisions of the Sarbanes-Oxley Act and the
rules and regulations promulgated thereunder, and (y) the applicable listing and
corporate governance rules and regulations of NASDAQ.

(b) The management of the Company has (i) designed disclosure controls and
procedures to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the management of the
Company by others within those entities, and (ii) has disclosed, based on its
most recent evaluation, to the Company’s outside auditors and the audit
committee of the Board of Directors (A) any significant deficiencies in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data and
have identified for the Company’s outside auditors any material weaknesses in
internal controls and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls. A summary of any of those disclosures made by management to
the Company’s auditors and audit committee has been furnished to Purchaser. The
Company and each of its Subsidiaries maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (1) transactions are
executed in accordance with management’s general or specific authorizations, (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (3)
access to assets is permitted only in accordance with management’s general or
specific authorization and (4) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

14

--------------------------------------------------------------------------------

(c) Since December 31, 2009, neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any of its Subsidiaries has
received or otherwise had or obtained knowledge of any complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
of its Subsidiaries or their respective internal accounting controls, including
any complaint, allegation, assertion or claim that the Company or any of its
Subsidiaries has engaged in questionable accounting or auditing practices. No
attorney representing the Company or any of its Subsidiaries, whether or not
employed by the Company or any of its Subsidiaries, has reported evidence of a
material violation of securities Laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.

(d) To the knowledge of the Company, no employee of the Company or any of its
Subsidiaries has provided or is providing information to any law enforcement
agency regarding the commission or possible commission of any crime or the
violation or possible violation of any Law, rule, regulation, order, decree or
injunction. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any contractor, subcontractor or agent of the Company
or any such Subsidiary of the Company has discharged, demoted, suspended,
threatened, harassed or in any other manner discriminated against an employee of
the Company or any of its Subsidiaries in the terms and conditions of employment
because of any act of such employee described in 18 U.S.C. ss.1514A(a).

3.8 Absence of Certain Developments. Since December 31, 2009, except as set
forth on Schedule 3.8 and except as described in the SEC Reports filed with the
Commission prior to the date hereof (a) each of the Company and its Subsidiaries
has operated in the ordinary course, (b) there has been no occurrence or event
of the type set forth in Section 5.1(a), and there has occurred no fact, event,
circumstance or development that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

3.9 Indebtedness; No Undisclosed Liabilities. Schedule 3.9 sets forth the
Indebtedness of the Company. Neither the Company nor any of its Subsidiaries has
any material liabilities or obligations of any nature, whether or not accrued,
contingent or otherwise, except (a) liabilities or obligations disclosed or
reserved against in the SEC Reports filed with the Commission prior to the date
hereof, (b) liabilities or obligations which arose after the last date of any
such SEC Report, in the ordinary course of business consistent with past
practice that, individually or in the aggregate, do not exceed $1,000,000, (c)
as set forth on Schedule 3.9, and (d) liabilities incurred in connection with
the Contemplated Transactions that are not in breach of this Agreement.

15

--------------------------------------------------------------------------------

3.10 Compliance with Laws; Licenses.

(a) Except as set forth in the SEC Reports filed with the Commission prior to
the date hereof or as set forth on Schedule 3.10(a), neither the Company nor any
of its Subsidiaries in the conduct of its business, is, or since December 31,
2009, has been, in violation of any Requirement of Law, or any judgments,
orders, rulings, injunctions or decrees of a Governmental Authority
(collectively, “Decrees”), applicable thereto or to the employees conducting
such business, except for violations that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Material Adverse
Effect.

(b) The Company and its Subsidiaries as applicable, have obtained or made, as
the case may be, all permits, licenses, authorizations, orders and approvals,
and all filings, applications and registrations with, all Governmental
Authorities (“Licenses”), that are required to conduct the businesses of the
Company and its Subsidiaries in the manner and to the full extent as currently
conducted or currently contemplated to be conducted except where such failure to
obtain or make, individually or in the aggregate, would not be materially
adverse to the Company. None of such Licenses is subject to any restriction or
condition that limits or would reasonably be expected to limit in any material
way the full operation of the Company or its Subsidiaries as currently conducted
or currently contemplated to be conducted. Each of the Licenses has been duly
obtained, is valid and in full force and effect, and is not subject to any
pending or threatened proceeding to limit, condition, suspend, cancel, suspend,
or declare such License invalid. Neither the Company nor any of its Subsidiaries
is in default in any material respect with respect to any of the Licenses, and
to the knowledge of the Company no event has occurred which constitutes, or with
due notice or lapse of time or both may constitute, a default by the Company or
any such Subsidiary under any License.

3.11 Litigation. Except as set forth on Schedule 3.11, there is no legal action,
suit, arbitration, proceeding or, to the knowledge of the Company, other legal,
administrative or other governmental investigation or inquiry pending or claims
asserted (or, to the knowledge of the Company, any threat thereof) against the
Company or any of its Subsidiaries or relating to any of the Company Agreements
or the Contemplated Transactions or against any officer, director or employee of
the Company in connection with such Person’s relationship with or actions taken
on behalf of the Company. The Company is not subject to any Decree that,
individually or in the aggregate, has had or would reasonably be expected to be
material to the Company.

3.12 Material Contracts.

(a) Schedule 3.12(a) sets forth a true, correct and complete list of the
following Contractual Obligations (including every written amendment,
modification or supplement to the foregoing or other material amendment,
modification or supplement to the foregoing that is binding on the Company or
any of its Subsidiaries) to which the Company or any of its Subsidiaries is a
party: (i) any Contractual Obligation that is a “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K of the Commission), (ii)
Contractual Obligations that collectively represent the top 5 agreements (based
on cost) with content licensors for the Company and its Subsidiaries during the
Company’s last fiscal year, (iii) Contractual Obligations that collectively
represent the top 5 agreements (based on revenue) for distribution services and
cooperation agreements of the Company and its Subsidiaries during the Company’s
last fiscal year, (iv) any Contractual Obligation (other than a Contractual
Obligation described in one of the other provisions of this Section 3.12(a)
without regard to any threshold contained therein) that involves annual
expenditures during the Company’s last fiscal year by the Company or any Company
Subsidiary in excess of $200,000 and is not otherwise cancelable by the Company
or any of its Subsidiaries without any financial or other penalty on 90-days’ or
less notice, (v) any Lease for real property or (vi) any other Contractual
Obligation that is material to the Company or its Subsidiaries (each Contractual
Obligation referenced above in clauses (i) through (vi) individually, a
“Material Contract” and collectively, “Material Contracts”); provided that, with
respect to Company Material Contracts described above, such list shall identify
the date of such contract and any communications (written or, to the knowledge
of the Company, oral) received by the Company or its Subsidiaries from any party
to such contract or on behalf of any such party that such party intends to
cancel, terminate, seek re-bidding of or fail to renew such contract. Except as
set forth on Schedule 3.12(a), the Company has delivered or made available true,
correct and complete copies of all such Contractual Obligations to counsel to
Purchaser.

16

--------------------------------------------------------------------------------

(b) All of the Material Contracts are valid, binding and in full force and
effect in all material respects and enforceable by the Company in accordance
with their respective terms in all material respects, subject to Equitable
Principles. The Company is not in material default or breach under any of its
Contractual Obligations or organizational documents and, to the knowledge of the
Company, no other party to any of its Contractual Obligations is in material
default or breach thereunder (and no event has occurred which with the passage
of time or the giving of notice or both would result in a material default or
breach by the Company or, to the knowledge of the Company, by any other party
thereunder). Except as set forth on Schedule 3.12(b), neither the Company nor
any of its Subsidiaries is a party to any non-competition agreement or any other
agreement or obligation that materially limits or will materially limit the
Company or any of its Subsidiaries from engaging in any line of business in any
territory.

3.13 Environmental. Except as set forth on Schedule 3.13, the Company and its
Subsidiaries are, and have been, in compliance with all Environmental Laws,
except where such non-compliance, individually or in the aggregate, has not had
and would not reasonably be expected to be materially adverse to the Company.
Neither the Company nor any of its Subsidiaries has received any written notice
that alleges that the Company or its Subsidiaries is not in compliance with any
Environmental Laws, and to the knowledge of the Company, there are no
circumstances that could reasonably be expected to prevent or interfere with
such compliance in the future. There is no Environmental Claim pending, or to
the knowledge of the Company, threatened against the Company or any of its
Subsidiaries with respect to the operations or business of the Company or its
Subsidiaries, or against any Person whose liability for any Environmental Claim
the Company or its Subsidiaries has retained or assumed either contractually or
by operation of Law. There has been no release at any time of any Materials of
Environmental Concern at, on, about, under or within any real property
currently, or to the knowledge of the Company, formerly owned, leased, operated
or controlled by the Company or any of its Subsidiaries or any of their
predecessors.

17

--------------------------------------------------------------------------------

3.14 Taxes. Except as set forth on Schedule 3.14 hereto, all Returns required to
be filed by the Company and each of its Subsidiaries have been timely filed
(after giving effect to any valid extensions of time in which to make such
filings) and all such Returns are true, complete, and correct in all material
respects. All Taxes that are due or claimed to be due from the Company and each
of its Subsidiaries have been timely paid, other than those (i) currently
payable without penalty or interest or (ii) being contested in good faith and by
appropriate proceedings and for which, in the case of both clauses (i) and (ii),
adequate reserves have been established on the books and records of the Company
and its Subsidiaries in accordance with GAAP. There are no proposed, asserted,
ongoing or to the knowledge of the Company, threatened, assessments,
examinations, claims, deficiencies, Liens or other litigation with regard to any
Taxes or Returns of the Company or any of its Subsidiaries. To the knowledge of
the Company, the accruals and reserves on the books and records of the Company
and its Subsidiaries in respect of any Tax liability for any taxable period not
finally determined are adequate to meet any assessments of Tax for any such
period. The Company is not a United States real property holding corporation as
defined in Section 897(c)(2) of the Code. Except as set forth on Schedule 3.14,
the Company and each of its Subsidiaries are not currently the beneficiary of
any extension of time within which to file any Tax Return. All material amounts
required to be collected or withheld by the Company or any of its Subsidiaries
have been collected or withheld and any such amounts that are required to be
remitted to any taxing authority have been duly and timely remitted. Neither the
Company nor any of its Subsidiaries has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency. No taxing authority in a jurisdiction where the
Company or its Subsidiaries do not file Tax Returns has made a written claim or
assertion that the Company or its Subsidiaries are or may be subject to taxation
by such jurisdiction. Except as set forth on Schedule 3.14, the Company and each
of its Subsidiaries is not a party to or bound by any Tax sharing or Tax
allocation or similar Contractual Obligation. True and complete copies of all
income Tax Returns that have been filed by the Company or any of its
Subsidiaries for Tax periods after December 31, 2008 have been delivered or made
available to the Purchaser. The Company and each of its Subsidiaries (A) has not
been a member of an affiliated group filing a consolidated federal income Tax
Return (other than a group of which the Company was the common parent) or (B)
does not have any liability for the Taxes of any Person (other than the Company)
under Treasury Regulation ss. 1.1502 -6 (or any similar provision of state,
local, or foreign Requirement of Law), as a transferee or successor, by
contract, or otherwise. The Company and each of its Subsidiaries has not agreed,
and is not required to include in income any adjustment pursuant to Section
481(a) of the Code (or analogous provision of foreign, state, or local
Requirement of Law) by reason of a change in accounting method or otherwise, and
the Company and each of its Subsidiaries does not have knowledge that the
Internal Revenue Service (or other taxing authority) has proposed or is
considering any such change in accounting. The Company and each of its
Subsidiaries will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any: (A) “closing
agreement” as described in Code ss. 7121 (or any corresponding or similar
provision of state, local or foreign income Tax Requirement of Law) executed on
or prior to the Closing Date; (B) installment sale or open transaction
disposition made on or prior to the Closing Date; or (C) prepaid amount received
on or prior to the Closing Date.

18

--------------------------------------------------------------------------------

3.15 Title to Property and Assets; Leases. Except as set forth on Schedule 3.15,
each of the Company and its Subsidiaries has good and marketable title, free and
clear of all Liens to all of its assets, including all real property and
interests in real property owned in fee simple by the Company and its
Subsidiaries and all real property leased, subleased or otherwise occupied by
the Company and its Subsidiaries and any assets and properties which it purports
to own, except (i) Liens for taxes not yet due and payable and (ii) Liens that
do not interfere with the use, utility or value of such assets in any material
respect. All leases to which the Company or any of its Subsidiaries is a party
(collectively, the “Leases”) are valid and binding and in full force and effect
in accordance with their respective terms on the Company and its Subsidiaries
and, to the knowledge of the Company, with respect to each other party to any
such Leases, except, in each case, subject to Equitable Principles. No material
default (or event which, with the giving of notice or passage of time, or both,
would constitute a material default) by the Company or any of its Subsidiaries,
or to the knowledge of the Company by any other party thereto, has occurred and
is continuing under the Leases. The Company and its Subsidiaries enjoy a
peaceful and undisturbed possession under all such Leases to which any of them
is a party as lessee. With respect to each Lease, to the knowledge of the
Company, either (a) such Lease is not subject or subordinate to any mortgage,
deed of trust or other lien which has priority over such Lease, or (b) the
holder of any such lien has entered into a valid, binding and enforceable
nondisturbance agreement in favor of the lessee pursuant to which the Lease
cannot be extinguished or terminated by reason of any foreclosure or other
acquisition of title by such holder if the lessee thereunder is not in default
under the Lease as of the date of acquisition of title. As used herein, the term
“Lease” shall also include subleases or other occupancy agreements (and any
amendments thereto) and the term “lessee” shall also include any sublessee or
other occupant. Neither the Company nor any of its Subsidiaries own any real
property.

3.16 Compliance with ERISA. Except as set forth on Schedule 3.16, the Company
has made available to the Purchaser true and complete copies of each Employment
Agreement and each material Company Benefit Plan, as well as certain related
documents, including, but not limited to, (a) the actuarial report for such
Company Benefit Plan (if applicable) for each of the last two years, (b) the
most recent determination letter from the IRS (if applicable) for such Company
Benefit Plan, (c) the two most recent annual reports (Series 5500 and related
schedules) required under ERISA (if any), (d) the most recent summary plan
descriptions (with all material modifications) and (e) all material
communications to any current or former employees of the Company relating to any
material Company Benefit Plan or Employment Agreement. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (A) each of the Company Benefit Plans has been operated and
administered in all material respects in compliance with its terms and all
applicable Laws; (B) each of the Company Benefit Plans intended to be
“qualified” within the meaning of Section 401(a) of the Code is so qualified;
and (C) there are no pending, or to the knowledge of Company, threatened claims
(other than routine claims for benefits) by, on behalf of or against any of the
Company Benefit Plans or any trusts related thereto or pursuant to any
Employment Agreement. Neither the Company nor any ERISA Affiliate currently
sponsors, maintains or contributes to, and is not required to contribute to, nor
has ever sponsored, maintained or contributed to, and been required to
contribute to, or incurred any liability with respect to any “employee benefit
plan” (within the meaning of Section 3(3) of ERISA) that is subject to Section
302 of the Code or Title IV of ERISA. No non-exempt “prohibited transaction,”
within the meaning of Section 4975 of the Code or Section 406 of ERISA, has
occurred with respect to any Company Benefit Plan which could, individually or
in the aggregate, reasonably be expected to result in a material liability to
the Company. No material liability under any Company Benefit Plan has been
funded nor has any such obligation been satisfied with the purchase of a
contract from an insurance company as to which the Company has received notice
that such insurance company is insolvent or is in rehabilitation or any similar
proceeding. No Company Benefit Plan is under audit or, to the knowledge of the
Company, investigation by, or is the subject of a proceeding with respect to,
the IRS, the Department of Labor or the Pension Benefit Guaranty Corporation,
and, to the knowledge of the Company, no such audit, investigation or proceeding
is threatened. Except as set forth on Schedule 3.16, with respect to each
Company Benefit Plan which provides medical benefits, short-term disability
benefits or long-term disability benefits (other than any “pension plan” within
the meaning of Section 3(2) of ERISA), all claims incurred by the Company under
such Company Benefit Plan are either insured pursuant to a contract of insurance
whereby the insurance company bears any risk of loss with respect to such claims
or covered under a contract with a health maintenance organization pursuant to
which such health maintenance organization bears the liability for such claims.
Except as set forth on Schedule 3.16 hereto or disclosed in the SEC Reports
filed with the Commission prior to the date hereof, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (either alone or in conjunction with any other event such as
termination of employment) (i) result in, or cause any increase, acceleration or
vesting of, any payment, benefit or award under any Company Benefit Plan or
Employment Agreement to any director or employee of Company or any of its
Subsidiaries, (ii) give rise to any obligation to fund for any such payments,
awards or benefits, (iii) give rise to any limitation on the ability of the
Company or any of its Subsidiaries to amend or terminate any Company Benefit
Plan, or (iv) result in any payment or benefit that will or may be made by the
Company or any of its Subsidiaries or affiliates that will be characterized as
an “excess parachute payment,” within the meaning of Section 280G of the Code.
Except as set forth on Schedule 3.16, neither the Company nor any of its
Subsidiaries or ERISA Affiliates has any liability to provide any
post-retirement or post-termination life, health, medical or other welfare
benefits to any current or former employees or beneficiaries or dependents
thereof which, individually or in the aggregate, is material, except for health
continuation coverage as required by Section 4980B of the Code or Part 6 of
Title I of ERISA or applicable state healthcare continuation coverage Laws
which, individually or in the aggregate, is at no material expense to the
Company and its Subsidiaries. With respect to each Company Benefit Plan, there
are no understandings, agreements or undertakings that would prevent the Company
from amending or terminating such Company Benefit Plan at any time without
incurring material liability thereunder other than in respect of accrued
obligations and medical or welfare claims incurred prior to such amendment or
termination.

19

--------------------------------------------------------------------------------

3.17 Labor Relations; Employees.

(a) (i) Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement, labor union contract, or trade union agreement
(each a “Collective Bargaining Agreement”), (ii) to the knowledge of the
Company, there are no activities or proceedings of any labor or trade union to
organize any employees of the Company or any of its Subsidiaries; (iii) no
Collective Bargaining Agreement is being negotiated by the Company or any of its
Subsidiaries, (iv) there is no strike, lockout, slowdown, or work stoppage
against the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened that may interfere with the respective business
activities of the Company or any of its Subsidiary.

20

--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.17(b), the Company and its Subsidiaries
have complied in all material respects with applicable Laws with respect to
employment (including but not limited to applicable Laws regarding wage and hour
requirements, correct classification of independent contractors and of employees
as exempt and non-exempt, immigration status, discrimination in employment,
employee health and safety, and collective bargaining).

(c) The Company and each of its Subsidiaries have withheld all amounts required
by applicable Law to be withheld from the wages, salaries, and other payments to
employees, and are not, to the knowledge of the Company, liable for any arrears
of wages or any taxes or any penalty for failure to comply with any of the
foregoing. Neither the Company nor any of its Subsidiaries is liable for any
material payment to any trust or other fund or to any Governmental Authority,
with respect to unemployment compensation benefits, social security or other
benefits for employees (other than routine payments to be made in the ordinary
course of business consistent with past practice).

3.18 Certain Payments. Neither the Company nor any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee, or other
Person associated with or acting on behalf of any of them, has directly or
indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of the Company or any Subsidiary or any Affiliate of
the Company or any Subsidiary, or (iv) in violation of any Requirement of Law,
or (b) established or maintained any fund or asset that has not been recorded in
the books and records of the Company.

3.19 Insurance. The Company and its Subsidiaries maintain, with financially
sound and reputable insurers, insurance in such amounts, including deductible
arrangements, and of such a character as is, in the judgment of the Board of
Directors, reasonable in light of the risks faced by the Company in the conduct
of its business. All policies of title, fire, liability, casualty, business
interruption, workers’ compensation and other forms of insurance including, but
not limited to, directors and officers insurance, held by the Company and its
Subsidiaries, are in full force and effect in accordance with their terms.
Neither the Company nor any of its Subsidiaries is in default in any material
respect under any provisions of any such policy of insurance that has not been
remedied and no such Person has received notice of cancellation of any such
insurance.

3.20 Intellectual Property. The Company and its Subsidiaries own the entire and
unencumbered right, title and interest in and to, or possess adequate licenses
or other rights to use, all intellectual property, including but not limited to,
patents, trademarks, service marks, trade names, trade secrets, copyrights,
domain names, computer software (including but not limited to code, data,
databases and documentation) and know-how used in, or necessary to, the business
as currently conducted or currently contemplated to be conducted by the Company
or any of its Subsidiaries (the “Intellectual Property”) except where such
failure to so own or possess, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect. All
Intellectual Property which is a material patent, trademark, service mark, trade
name, copyright or domain name is set forth on Schedule 3.20. The Company and
each of its Subsidiaries have performed all commercially reasonable acts to
protect and maintain its material Intellectual Property, including but not
limited to paying all required fees and Taxes to maintain all registrations and
applications of such Intellectual Property in full force and effect. Except as
set forth on Schedule 3.20, none of the Company or any of its Subsidiaries has
received any written notice of infringement of or conflict with (or knows of
such infringement of or conflict with) asserted rights of others with respect to
the use of Intellectual Property. To the knowledge of the Company, the Company
and its Subsidiaries do not in the conduct of their business infringe or
conflict with any right of any third party. Except as set forth on Schedule
3.20, neither the Company nor any of its Subsidiaries have asserted within two
years of the date hereof, any claim against any third party that such party has
violated, infringed, misappropriated or misused, in any material respect, any
Intellectual Property. The Company and its Subsidiaries have taken commercially
reasonable precautions to preserve and protect the availability,
confidentiality, security and integrity of data held or transmitted by or
through the Company and its Subsidiaries’ computer networks, software, hardware,
and other systems.

21

--------------------------------------------------------------------------------

3.21 Affiliate Transactions.

(a) Except for transactions described on Schedule 3.21(a) and the Contemplated
Transactions, (i)(w) no current officer, director or employee of the Company or
any of its Subsidiaries, (x) to the knowledge of the Company, no former officer,
director or employee of the Company or any of its Subsidiaries, (y) to the
knowledge of the Company, no Affiliate or associate of any current officer,
director or employee of the Company or any of its Subsidiaries and (z) to the
knowledge of the Company, no Affiliate or associate of any former officer,
director or employee of the Company or any of its Subsidiaries has, directly or
indirectly, any interest in any contract, arrangement or property (real or
personal, tangible or intangible) used by the Company or any such Subsidiary or
in their respective businesses, or in any supplier, distributor or customer of
the Company or any such Subsidiary (other than indirectly through such Person’s
ownership of the securities of a corporation whose stock is traded on a national
securities exchange or in the over-the-counter market and less than one percent
(1%) of the stock of such corporation is beneficially owned by such Person) and
(ii) neither the Company nor any of its Subsidiaries shares any assets, rights
or services with any entity that is controlled by any current officer, director
or employee of the Company or any of its Subsidiaries or, to the knowledge of
the Company, by any former officer, director or employee of the Company or any
of its Subsidiaries.

(b) Except as set forth on Schedule 3.21(b), each ongoing intercompany
transaction set forth on Schedule 3.21(a) is on terms that are (i) consistent
with the past practice of the Company and (ii) at least as favorable in the
aggregate for such transaction to the Company as would be available with
independent third parties dealing at arms’ length.

3.22 Investment Company Act. Neither the Company nor any of its Subsidiaries is,
and, after giving effect to consummation of the transactions contemplated hereby
and by the other Company Agreements, will be, an “investment company” or an
entity “controlled by” an “investment company” (as such terms are defined in the
Investment Company Act of 1940, as amended).

22

--------------------------------------------------------------------------------

3.23 Private Offering. No form of general solicitation or general advertising
was used by the Company or its representatives in connection with the offer or
sale of the Series E Preferred Stock. No registration of the Series E Preferred
Stock pursuant to the provisions of the Securities Act will be required by the
offer, sale, or issuance of the Series E Preferred Stock pursuant to this
Agreement and no registration of the Conversion Shares upon conversion of the
Series E Preferred Stock in accordance with the Certificate of Designation will
be required, assuming the accuracy of each Purchaser’s representations contained
in Section 4.5.

3.24 Board Approval; Stockholder Approval.

(a) The Board of Directors at a meeting duly called and held has unanimously
determined the Contemplated Transactions to be advisable and in the best
interests of the Company and its stockholders and has approved the Contemplated
Transactions. The Board of Directors has taken all action required in order to
(i) exempt the Purchasers, in respect to their purchase and conversion of the
Series E Preferred Stock and any other securities of the Company acquired
pursuant to the Contemplated Transactions, from “interested stockholder” status
as defined under Section 78.411 et seq of the Nevada Private Corporations Law
(the “NPCL”) and (ii) exempt the Contemplated Transactions from the requirements
of, and from triggering any provisions under, any “moratorium,” “control share,”
“fair price,” “interested stockholder,” “affiliate transaction,” “business
combination” or other anti-takeover Laws and regulations of any Governmental
Authority.

(b) The affirmative vote of (i) the holders of a majority of the total votes
cast in person or by proxy at a meeting of the Company’s shareholders or (ii)
the holders of a majority of the outstanding voting securities of the Company
entitled to vote on the relevant matters, if such action is taken by written
consent, is required under the rules of NASDAQ to approve the sale and issuance
of the Series E Preferred Stock (collectively, the “Required Vote”). Except for
the Required Vote, no approval by the holders of any shares of stock of the
Company is required in connection with the execution or delivery of the Company
Agreements or the consummation of the Contemplated Transactions, and there are
no rules and regulations prohibiting the Company Agreements and the Contemplated
Transactions (including, without limitation, the consummation of the Board of
Directors as set forth on Exhibit B and Compensation Committee pursuant to
Section 5.4), whether pursuant to the NPCL, the Articles of Incorporation or
Bylaws, the rules and regulations of the FINRA, NASDAQ or otherwise.

3.25 Series E Preferred Stock.

(a) All shares of the Series E Preferred Stock, when issued and delivered in
accordance with the terms of this Agreement, the Certificate of Designation and
the other Company Agreements, will be duly and validly issued and outstanding,
entitled to the benefits contemplated by the Certificate of Designation, fully
paid and nonassessable and free and clear of any Liens (other than any Liens
granted by any Purchaser), not subject to preemptive or other similar rights,
and constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their terms.

(b) All shares of the Common Stock issued and delivered upon conversion of the
Series E Preferred Stock, in accordance with the terms of the Certificate of
Designation, will, when so issued and delivered, be duly and validly issued and
outstanding, fully paid and nonassessable and free and clear of any Liens (other
than any Liens granted by any Purchaser) and, except as set forth on Schedule
3.25, will not subject to preemptive or other similar rights.

23

--------------------------------------------------------------------------------

3.26 No Brokers or Finders. Except as set forth on Schedule 3.26, no agent,
broker, finder, or investment or commercial banker or other Person (if any)
engaged by or acting on behalf of the Company or any Subsidiary or Affiliate is
or will be entitled to any brokerage or finder’s or similar fee or other
commission as a result of the Company Agreements or the Contemplated
Transactions.

3.27 Disclosure. Neither this Agreement nor any certificate, instrument or
written statement furnished or made to any Purchaser by or on behalf of the
Company in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein in
light of the circumstances under which they were made not misleading.

3.28 Suitability. Neither the Company nor any of its directors, officers,
Subsidiaries or, to the knowledge of the Company, other Affiliates (a) has ever
been convicted of or, to the knowledge of the Company since December 31, 2002,
indicted for any felony or any crime involving fraud, misrepresentation or moral
turpitude, (b) is subject to any Decree barring, suspending or otherwise
limiting the right of the Company or such Person to engage in any activity or
(c) has ever been denied any License affecting the Company’s or such Person’s
ability to conduct any activity currently conducted or currently contemplated to
be conducted by the Company, nor, to the knowledge of the Company, is there any
basis upon which such License may be denied.

3.29 Off Balance Sheet Arrangements. Except as disclosed in Management’s
Discussion and Analysis of Financial Conditions and Results of Operations in the
Company’s Form 10-K for the fiscal year ending December 31, 2012, neither the
Company nor any of its Subsidiaries has or is subject to any “Off-Balance Sheet
Arrangement” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Exchange Act).

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


Each Purchaser hereby represents and warrants to the Company as follows with
respect that Purchaser:

4.1 Existence and Power. The Purchaser (a) is duly organized and validly
existing under the Laws of the jurisdiction of its formation and (b) has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement.

4.2 Authorization; No Contravention. The execution, delivery and performance by
the Purchaser of each Company Agreement to which it is a party and the
Contemplated Transactions (a) have been duly authorized by all necessary
corporate or other action, (b) do not contravene the terms of the Purchaser’s
organizational documents, and (c) do not violate, conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation of the Purchaser or any Requirement of Law applicable to the
Purchaser, except for such violations, conflicts, breaches or Liens which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
consummate the Contemplated Transactions.

24

--------------------------------------------------------------------------------

4.3 Governmental Authorization; Third Party Consents. Except as listed in
Schedule 4.3 or, individually or in the aggregate, as has not had and would not
reasonably be expected to have a material adverse effect on the Purchaser’s
legal power or ability to purchase or own the Series E Preferred Stock and
exercise the rights incident thereto, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person in respect of any Requirement of Law,
and no lapse of a waiting period under a Requirement of Law, is necessary or
required in connection with the execution, delivery or performance by the
Purchaser, or enforcement against the Purchaser, of this Agreement or the
consummation of the Contemplated Transactions.

4.4 Binding Effect. This Agreement has been duly executed and delivered by the
Purchaser and, subject to Equitable Principles, constitutes the legal, valid and
binding obligation of the Purchaser, enforceable against it in accordance with
its terms.

4.5 Investment Representations.

(a) Purchase for Own Account. The shares of Series E Preferred Stock are being
acquired by the Purchaser for its own account and with no current intention of
distributing or reselling such shares of Series E Preferred Stock or any part
thereof in any transaction that would be in violation of the securities Laws of
the United States of America or any state, without prejudice, however, to the
rights of the Purchaser at all times to sell or otherwise dispose of all or any
part of the Series E Preferred Stock under an effective Registration Statement
under the Securities Act or under an exemption from said registration available
under the Securities Act. The Purchaser understands and agrees that if the
Purchaser should in the future decide to dispose of any Series E Preferred
Stock, it may do so only in compliance with the Securities Act and applicable
state securities Laws, as then in effect. The Purchaser agrees to the
imprinting, so long as required by Law, of a legend on all certificates
representing shares of Series E Preferred Stock.

(b) Purchaser Status. The Purchaser is an “Accredited Investor” (as defined in
Rule 501(a)) under the Securities Act.

(c) Restricted Shares. The Purchaser understands (i) that the shares of the
Series E Preferred Stock have not been, and the shares of Common Stock issuable
upon conversion of the Series E Preferred Stock (the “Conversion Shares”) will
not (subject to such rights set forth in Article 8 of this Agreement) be
registered under the Securities Act or any state securities Laws, by reason of
their issuance by the Company in a transaction exempt from the registration
requirements thereof and (ii) the shares of the Series E Preferred Stock and the
Conversion Shares may not be sold unless such disposition is registered under
the Securities Act and applicable state securities Laws or is exempt from
registration thereunder.

(d) Investment Experience. The Purchaser acknowledges that the purchase of the
Series E Preferred Stock is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment and has such knowledge and
experience in financial and/or business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.

25

--------------------------------------------------------------------------------

4.6 Receipt of Information. The Purchaser represents that it has had an
opportunity to ask questions and receive answers and documents from the Company
regarding the business, properties, prospects and financial condition of the
Company and concerning the terms and conditions of the offering of the Series E
Preferred Stock.

4.7 No Brokers or Finders. Except as contemplated by this Agreement, no agent,
broker, finder, or investment or commercial banker or other Person (if any)
engaged by or acting on behalf of the Purchaser or any of its Affiliates is or
will be entitled to any brokerage or finder’s or similar fee or other commission
as a result of this Agreement or the Contemplated Transactions.

4.8 Sufficient Funds. The Purchaser will have at the Closing funds sufficient to
perform its obligations under this Agreement and to consummate the Contemplated
Transactions.

4.9 Litigation. There is no legal action, suit, arbitration or other legal,
administrative or other governmental investigation, inquiry, proceeding or other
Actions pending or, to the knowledge of the Purchaser, threatened against or
affecting the Purchaser or relating to any of the Company Agreements or the
Contemplated Transactions which, if determined adversely to the Purchaser,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the Purchaser’s ability to consummate the
Contemplated Transactions. The Purchaser is not subject to any Decree that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the Purchaser’s ability to consummate the
Contemplated Transactions.

4.10 No General Solicitation. The Purchaser did not learn of the investment in
the Series E Preferred Stock as a result of any public advertising, and is not
aware of any public advertisement or general solicitation in respect of the
Company or its securities.

4.11 Prohibited Transactions. Other than with respect to the transactions
contemplated herein, since the earlier to occur of: (a) the time that the
Purchaser was first contacted by the Company, or any other Person regarding an
investment in the Company and (b) the thirtieth (30th) day prior to the date
hereof, neither the Purchaser nor any Affiliate of the Purchaser which (i) had
knowledge of the transactions contemplated hereby, (ii) has or shares discretion
relating to the Purchaser’s investments or trading or information concerning the
Purchaser’s investments, or (iii) is subject to the Purchaser’s review or input
concerning such Affiliate’s investments or trading decisions (collectively,
“Trading Affiliates”) has, directly or indirectly, nor has any Person acting on
behalf of, or pursuant to, any understanding with the Purchaser or Trading
Affiliate effected or agreed to effect any transactions in the securities of the
Company or involving the Company’s securities (other than, solely with respect
to the Original Purchaser, the Series D Financing and the Bridge Financing).

4.12 Reliance on Exemptions. The Purchaser understands that the Series E
Preferred Stock is being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Series E Preferred Stock.

26

--------------------------------------------------------------------------------

4.13 Affiliates. The Purchaser is not, has not within the thirty (30) days prior
to the date of this Agreement been, and, at the Closing Date will not be,
Affiliated with, or an Affiliate of, any other Purchaser.

ARTICLE 5
COVENANTS


5.1 Conduct of Business.

(a) Except as expressly contemplated by this Agreement or consented to in
writing by the Purchaser, from the date hereof through the earlier of (i) the
Closing Date, and (ii) termination of this Agreement (the “Restricted Period”),
the Company and its Subsidiaries shall conduct their businesses in the ordinary
course, consistent with past practice and generally in a manner such that the
representations and warranties contained in Article 3, to the extent such
matters are within the Company’s or any of its Subsidiary’s control, shall
continue to be true and correct in all material respects on and as of the
Closing Date (except for representations and warranties made as of a specific
date) as if made on and as of the Closing Date. The Company shall give the
Purchasers prompt notice of any event, condition or circumstance known or that
becomes known to the Company occurring during the Restricted Period that would
constitute a violation or breach of (i) any representation or warranty, whether
made as of the date hereof or as of the Closing Date, or (ii) any covenant of
the Company contained in this Agreement; provided, however, that no such
notification shall relieve or cure any such breach or violation of any such
representation, warranty or covenant or otherwise affect the accuracy of any
such representation or warranty for the purposes of Section 6.1. Without
limiting the generality of the foregoing, except as otherwise expressly
contemplated by the terms of this Agreement or agreed in writing by the
Purchasers during the Restricted Period, the Company shall not, and will cause
its Subsidiaries not to:

(i) make a capital expenditure of more than $50,000 except (x) pursuant to
agreements or commitments entered into by the Company or any of its Subsidiaries
prior to the date hereof and included on Schedule 3.12(a), (y) unless otherwise
reserved against in the Company’s most recent financial statements filed with
the Commission prior to the date hereof, or (z) except as set forth on Schedule
5.1(a)(i);

(ii) enter into any or amend any Contractual Obligation, other than in the
ordinary course of business, or, in any event, involving more than $50,000
except as set forth on Schedule 5.1(a)(ii);

(iii)except as set forth on Schedule 5.1(a)(iii), enter into, modify, make,
renew, extend or otherwise alter any credit agreement, note or other similar
agreement (including any interest rate or currency swap, hedge, collar or
straddle or similar transaction) or instrument to which the Company or a
Subsidiary is a party or incur or otherwise become liable with respect to any
indebtedness which, in the aggregate, exceeds $50,000, other than trade payables
incurred in the ordinary course of business and consistent with past practice;

27

--------------------------------------------------------------------------------

(iv)enter into any Contractual Obligation with respect to the acquisition of any
material business, assets or property (real, personal or mixed, tangible or
intangible, including stock or other equity interests in, or evidences of the
indebtedness of, any other corporation, partnership or entity);

(v) form any joint venture or partnership;

(vi)sell, lease, license, surrender, relinquish, encumber, pledge, transfer,
amend, convey or otherwise dispose of any business, property or assets (whether
tangible or intangible) having a material market value;

(vii) fail to maintain any material property of the Company or any of its
Subsidiaries in customary repair, order and condition consistent with the
Company’s or such Subsidiary’s current maintenance policies, ordinary wear and
tear excepted;

(viii) discontinue, permit to lapse or otherwise fail to keep in full force and
effect any material policies of insurance or knowingly take any action that
would cause any such policy to terminate or be terminable prior to the
expiration of its stated term;

(ix)except as required by applicable Law, make or change any material Tax
election of the Company or any of its Subsidiaries, change any annual Tax
accounting period of the Company or any of its Subsidiaries, adopt or change any
Tax accounting method of the Company or any of its Subsidiaries, file any
return, declaration, report, claim for refund, or information return or
statement relating to Taxes (including any schedule or attachment thereto, and
including any amendment thereof, a “Return”) relating to the Company or any of
its Subsidiaries in a manner that is materially inconsistent with past practice,
enter into any closing agreement relating to material Taxes of the Company or
any of its Subsidiaries, settle any material claim made by any Governmental
Authority including social security administration, domestic or foreign, having
jurisdiction over the assessment, determination, collection or other imposition
of Tax or assessment relating to the Company or any of its Subsidiaries (a “Tax
Claim”), surrender any right to claim a refund of Taxes relating to the Company
or any of its Subsidiaries, consent to any extensions or waivers of the
limitations period applicable to any Tax Claim or assessment relating to the
Company or any of its Subsidiaries, or enter into a Tax sharing agreement or
similar arrangement with respect to the Company or any of its Subsidiaries;

(x) except pursuant to the Investors’ Rights Agreement, purchase, redeem or
otherwise acquire, split, combine or reclassify, directly or indirectly, any of
the Common Stock or other equity securities or give notice of any intention to
exercise any right to purchase, redeem or otherwise acquire, split, combine or
reclassify, any of the Common Stock or other equity securities (including any
such purchase, redemption, acquisition or notice in accordance with the terms of
the Articles of Incorporation or Bylaws or any stockholders agreement);

(xi)except for Exempt Issuances as defined in the Certificate of Designation,
issue or sell, or issue any rights to purchase or subscribe for, or subdivide or
otherwise change, any shares of the Company’s or any of its Subsidiaries’ stock
or other securities or similar rights;

28

--------------------------------------------------------------------------------

(xii) declare or pay any dividends on or make other distributions (whether in
cash, stock or property or any combination thereof), directly or indirectly, in
respect of the Common Stock;

(xiii) amend the Articles of Incorporation or Bylaws or the organizational
documents of any Subsidiary, except as contemplated herein;

(xiv) except for a Claim for which the Company will be repaid all amounts
payable thereunder or will not otherwise be responsible for any such payments,
settle any material Claim of, or against, the Company or its Subsidiaries for an
amount in excess of $250,000;

(xv) change any method of accounting or accounting practice used by the Company
or any of its Subsidiaries, except for any change required by GAAP, by any
Governmental Authority or by a change in Law;

(xvi) cause or permit, by any act or failure to act, any material License to
expire or to be revoked, suspended, or modified, or take any action that could
reasonably be expected to cause any Governmental Authority to institute
proceedings for the suspension, revocation, or adverse modification of any
material License;

(xvii) maintain any significant amount of investments in or trade in equities or
other speculative securities;

(xviii) take any corporate or other action in furtherance of any of the
foregoing; or

(xix) agree to do any of the foregoing.

(b) The Company shall timely file with the Commission a Current Report on Form
8-K pursuant to Item 1 of such Form when such form is required to be filed.

29

--------------------------------------------------------------------------------

5.2 No Solicitation. Without limiting the Company’s other obligations under this
Agreement, the Company agrees that, during the Restricted Period, neither it nor
any of its Subsidiaries nor any of the officers and directors of it or its
Subsidiaries shall, and that it shall use its reasonable best efforts to cause
its and its Subsidiaries’ employees, agents and representatives (including any
investment banker, attorney or accountant retained by it or any of its
Subsidiaries) not to, directly or indirectly, (a) initiate, solicit, encourage
or knowingly facilitate (including by way of furnishing information) any
inquiries or the making of any proposal or offer with respect to, or a
transaction to effect, a merger, reorganization, share exchange, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving it or any of its Subsidiaries, or any purchase or sale of
30% or more of the consolidated assets (including without limitation stock of
its Subsidiaries) of it and its Subsidiaries, taken as a whole, or any purchase
or sale of, or tender or exchange offer for, the equity securities of the
Company that, if consummated, would result in any Person (or the stockholders of
such Person) beneficially owning securities representing 20% or more of the
total voting power of the Company (or of the surviving parent entity in such
transaction) or any of its Subsidiaries (any such proposal, offer or
transaction, including any single or multi-step transaction or series of related
transactions (other than a proposal or offer made by the Purchaser or any of its
Affiliates) being hereinafter referred to as an “Acquisition Proposal”), (b)
have any discussion with or provide any confidential information or data to any
Person relating to an Acquisition Proposal, or engage in any negotiations
concerning an Acquisition Proposal, or knowingly facilitate any effort or
attempt to make or implement an Acquisition Proposal, (c) approve or recommend,
or propose publicly to approve or recommend, any Acquisition Proposal or (d)
approve or recommend, or propose to approve or recommend, or execute or enter
into, any letter of intent, agreement in principle, merger agreement,
acquisition agreement, option agreement or other similar agreement or propose
publicly or agree to do any of the foregoing related to any Acquisition
Proposal; provided, however, that the foregoing shall not prohibit the Company,
(i) from complying with Rule 14e-2 and Rule 14d-9 under the Exchange Act with
regard to a bona fide tender offer or exchange offer, (ii) from participating in
negotiations or discussions with or furnishing information to any Person in
connection with an unsolicited bona fide Acquisition Proposal which is submitted
in writing by such Person to the Board of Directors of the Company after the
date hereof; provided further, however, that prior to participating in any such
discussions or negotiations or furnishing any information, (A) the Company
receives from such Person an executed confidentiality agreement on terms no less
favorable to the Company than the Confidentiality Agreement, a copy of which
shall be provided only for informational purposes to the Purchaser, and (B) the
Board of Directors of the Company shall have concluded in good faith, after
consulting with its outside financial advisors and counsel, that such
Acquisition Proposal is reasonably likely to be financially superior to the
holders of the Common Stock than the Contemplated Transactions, taking into
account all relevant factors (including financing, required approvals and the
timing and likelihood of consummation and the post-closing prospects for the
Company) (an Acquisition Proposal which meets all of the conditions set forth in
this clause (ii), including the Board of Directors of the Company having reached
the conclusion set forth in clause (ii)(B), being herein referred to as a
“Qualified Acquisition Proposal”), (iii) after the Board of Directors of the
Company has received a Qualified Acquisition Proposal, from engaging in
negotiations and discussions with the Company’s stockholders with respect to
such Qualified Acquisition Proposal, or (iv) from taking any actions in
connection with an Acquisition Proposal if the failure to take such action by
the Board of Directors would be inconsistent with their fiduciary duties. If the
Board of Directors of the Company receives an Acquisition Proposal, the Company
shall promptly inform the Purchasers in writing of the terms and conditions of
such proposal and the identity of the Person making it, and will keep the
Purchasers informed, on a current basis, of the status and terms of any such
proposals or offers by any Person (whether written or oral). The Company will,
and will cause its Affiliates to, immediately cease and cause to be terminated
any activities, discussions or negotiations existing as of the date hereof with
any Persons (other than the Purchasers and their respective Affiliates)
conducted heretofore with respect to any Acquisition Proposal, and request the
return or destruction of all non-public information furnished in connection
therewith. The Company shall not release any third party from, or waive any
provisions of, any confidentiality or standstill agreement to which such party
or its Subsidiaries is a party; provided, however, that the Company may waive
any provisions of a standstill agreement so long as (x) the Company promptly
informs the Purchasers in writing of such waiver and the identity of the Person
requesting such waiver (and the Company hereby agrees that it will keep the
Purchasers informed, on a current basis, of the status and terms of any proposal
made by the Person requesting such waiver), (y) such waiver is limited to
allowing the party subject to the standstill agreement (1) to submit to the
Board of Directors of the Company, on a confidential basis, a written
Acquisition Proposal and (2) if such Acquisition Proposal is a Qualified
Acquisition Proposal, to pursue discussions and negotiations with respect to
such Qualified Acquisition Proposal with the Company, and (z) the Company
otherwise observes the terms of this Section 5.2 with respect to such
Acquisition Proposal.

30

--------------------------------------------------------------------------------

5.3 Regulatory Approval; Litigation.

(a) Each Purchaser and the Company agrees that it will use its reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, and to assist and cooperate with the other party in doing all things,
which may be required to obtain all necessary actions or non-actions, waivers,
consents and approval from Governmental Authorities in order to consummate the
Contemplated Transactions, including without limitation, obtaining the consent
of the NASDAQ for the listing of the shares of Common Stock issuable upon
conversion of the Series E Preferred Stock, subject only to official notice of
issuance; provided, however, that, in connection with obtaining any such action,
non-action, waiver, consent or approval, the Purchasers shall not be required to
agree, and the Company, without the consent of the Purchasers shall not agree,
to any condition or action that the Original Purchaser reasonably believes
would, individually or in the aggregate, adversely affect Purchasers’ ability to
obtain the benefits (financial or otherwise) from the Contemplated Transactions
(including benefits set forth in the Company Agreements).

(b) Each Purchaser and the Company agree that if any Action is brought seeking
to restrain or prohibit or otherwise relates to consummation of the Contemplated
Transactions, the parties shall use all commercially reasonable efforts to
defend such Action, whether judicial or administrative, and to seek to have any
stay or temporary restraining order entered by any court or Governmental
Authority reversed or vacated.

5.4 Board of Directors; Compensation Committee. Prior to Closing, the Company
will take all action necessary (including without limitation using its
reasonable best efforts to cause the resignation of the current members of the
Company’s (and Subsidiaries’) Boards of Directors (and committees thereof)) (or,
if necessary, to increase the size of such Boards of Directors) so that, upon
the Closing, the composition of the Company’s Board of Directors and
Compensation Committee shall be as set forth in Exhibit B hereto.

5.5 Access.

(a) During the Restricted Period, upon reasonable notice, the Company shall (and
shall cause its Subsidiaries to) afford to the officers, employees, accountants,
counsel, financial advisors and other representatives of the Purchaser
Representative, acting on behalf of the Purchasers reasonable access during
normal business hours, during the period prior to the Closing Date, to all its
books, records, properties, plants and personnel and, during such period, the
Company shall (and shall cause its Subsidiaries to) furnish promptly to the
Purchaser Representative (i) a copy of each report, schedule, registration
statement and other document filed, published, announced or received by it
during such period pursuant to the requirements of Federal or state Laws, as
applicable, and (ii) all other information concerning it and its business,
properties and personnel as the Purchaser Representative may reasonably request.
The Purchaser Representative and the Purchasers will hold any information
obtained pursuant to this Section 5.5 in confidence in accordance with, and will
otherwise be subject to, the provisions of the Confidentiality Agreement. Any
investigation by the Purchaser Representative or the Purchasers shall not affect
the representations and warranties of the Company or the conditions to its
obligations to consummate the transactions contemplated by this Agreement.

31

--------------------------------------------------------------------------------

(b) During the Restricted Period, the Company shall promptly keep the Purchaser
Representative, on behalf of the Purchasers, and its representatives informed of
any material development in the business of the Company or its Subsidiaries.
Without limiting the foregoing, during the Restricted Period, the Company shall
cause its officers to consult and cooperate with representatives of the
Purchaser Representative, on behalf of the Purchasers, in order to facilitate
the Closing.

5.6 Employee Benefits Matters. Without limiting the generality of the foregoing,
except as otherwise expressly agreed in writing by the Purchasers, the Company
shall not, and shall cause its Subsidiaries not to, take any of the following
actions during the Restricted Period:

(a) enter into any new Employment Agreement, other than as contemplated by
Section 7.1(f);

(b) adopt any new Company Benefit Plan or, except as may be required by
applicable Law, amend any existing Company Benefit Plan;

(c) except for grants of up to an aggregate of 400,000 stock options to Company
employees in connection with bonuses earned during fiscal 2012, grant any stock
options or other equity-based compensation to any employee or director of the
Company or any of its Subsidiaries;

(d) increase the salaries, wages, or other compensation or benefits of any
employee or director of the Company or any of its Subsidiaries; or

(e) agree to do any of the foregoing.

5.7 Consents and Amendments. The Company shall (and shall cause its applicable
Subsidiary to), on or prior to the Closing, use its commercially reasonable
efforts to obtain all consents listed or required to be listed on Schedule 3.4
hereto and on Exhibit C-1 and all amendments listed on Exhibit C-2 hereto.

5.8 Legends. Any legends placed on the Series E Preferred Stock or the Common
Stock or other securities issuable, if any, pursuant to the Contemplated
Transactions shall be removed by the Company upon delivery of an opinion of
counsel reasonably acceptable to the Company stating that such legend is no
longer necessary.

5.9 Financial Oversight Committee. At Closing, the Company will form a financial
oversight committee constituted as set forth on Exhibit D.

5.10 Management Following Closing. At Closing, the management team will be
reconstituted in accordance with Exhibit E.

32

--------------------------------------------------------------------------------

5.11 Non-Solicitation. During the Restricted Period, each Purchaser and the
Company shall not, directly or indirectly, initiate communications with,
solicit, persuade, entice, induce, encourage (or assist in connection with any
of the foregoing) any Person who is then or has been within the preceding
12-month period a customer or account of, or licensor of technology, content or
other information to, any other party to this Agreement or its Subsidiaries or
Affiliates, or any actual customer, account or licensor leads whose identity a
party to this Agreement learned from another party to this Agreement, to either
(a) terminate or to adversely alter its contractual or other relationship with
the Company or a Purchaser, as applicable, or their respective Subsidiaries or
Affiliates, or (b) obtain any license or other right from any such Person
regarding technology, content or other information related to mobile
pay-per-view and video on demand services, devices or platforms.

ARTICLE 6
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE


6.1 Conditions to Closing. The obligation of the Purchasers to enter into and
complete the Closing are subject to the fulfillment on or prior to the Closing
Date of the following conditions, any one or more of which may be waived by the
Purchasers:

(a) Representations and Covenants. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (other than those which are qualified as to materiality, Material
Adverse Effect or other similar term, which shall be true and correct in all
respects) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date (except that representations and warranties
made as of a specific date shall be true and correct in all material respects
(except as aforesaid) on such date); the Company shall have in all material
respects performed and complied with all covenants and agreements required by
this Agreement to be performed or complied with by the Company on or prior to
the Closing Date; and the Company shall have delivered to the Purchasers a
certificate, dated the date of the Closing Date and signed by an executive
officer of the Company, to the foregoing effect.

(b) Secretary’s Certificate. The Purchasers shall have received a certificate of
the Secretary or an Assistant Secretary certifying that attached thereto are
true and complete copies of (i) the Articles of Incorporation and the Company’s
Amended and Restated Bylaws, and (ii) all resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the Company Agreements and the consummation of the
Contemplated Transactions, and that all such resolutions are in full force and
effect and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby, and certifying the names and signatures of the
officers of the Company authorized to sign this Agreement, the Company
Agreements, and the other documents to be delivered hereunder and thereunder.

(c) Certificate of Designation. On or prior to the Closing Date, (i) the
Certificate of Designation shall have been filed with the Secretary of State of
the State of Nevada, and (ii) the Purchasers shall have received confirmation
from the Secretary of State of the State of Nevada reasonably satisfactory to it
that such filing has occurred.

33

--------------------------------------------------------------------------------

(d) Good Standing. The Company shall have delivered to Purchasers a good
standing certificate (or its equivalent) for the Company from the secretary of
state of Nevada.

(e) Opinion of Counsel to the Company. The Purchasers shall have received (i)
the legal opinion of Pillsbury, Winthrop, Shaw Pittman LLP, counsel to the
Company, dated the Closing Date, addressed to the Purchasers, and (ii) the legal
opinion of Sherman & Howard LLC, counsel to the Company on matters pertaining to
Nevada Law, dated the Closing Date, addressed to the Purchasers, and the
opinions in (i) and (ii) shall be in the forms attached as Exhibit F hereto.

(f) No Actions. (i) No Action shall be pending or overtly threatened by any
Governmental Authority or any other party against the Company or any of its
directors or against that Purchaser, which Action is reasonably likely to (A)
restrain or prohibit the consummation of any of the Contemplated Transactions,
or (B) except for claims disclosed on Schedule 3.17(b), result in damages that
alone or together with the costs and expenses of defending such Action are
material in relation to the Company and its Subsidiaries, taken as a whole, and
(ii) no Law, order, decree, rule or injunction shall have been enacted, entered,
promulgated or enforced by any Governmental Authority that prohibits or makes
illegal the consummation of any of the Contemplated Transactions.

(g) No Material Adverse Effect. Since the date hereof, no event or development
shall have occurred (or failed to occur) and there shall be no circumstance (and
that Purchaser shall not have become aware of any previously existing
circumstance) that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

(h) Material Contracts. All of the Contractual Obligations listed on Schedule
6.1(h) shall be in full force and effect at the Closing and shall, to the
knowledge of the Company, not have been terminated during the current term or
not have been renewed upon the expiration of its current term.

(i) Consents and Amendments. Any and all consents, approvals, orders, Licenses
and other actions (i) necessary to be obtained from Governmental Authorities in
order to consummate the Contemplated Transactions and for the Company to operate
its business as currently conducted and as currently contemplated to be
conducted following the Closing shall have been obtained and delivered to the
Purchasers without any limitation, restriction or requirement that would
adversely affect the ability of that Purchaser to obtain the benefits (financial
or otherwise) from the Contemplated Transactions, and any applicable waiting
periods (and any extensions thereof) shall have been terminated or shall have
expired, and (ii) the consents set forth in Exhibit C-1 and the amendments set
forth in Exhibit C-2.

(j) NASDAQ Listing. The shares of Common Stock issuable upon conversion of the
Series E Preferred Stock shall have been approved for listing on NASDAQ, subject
only to official notice of issuance.

34

--------------------------------------------------------------------------------

(k) Exchange Agreement. Shane McMahon shall have executed and delivered an
agreement pursuant to which he agrees to exchange with the Original Purchaser
7,000,000 shares of Series A Preferred Stock for 933,333 shares of Series E
Preferred Stock immediately following Closing.

(l) Approvals and Permits. All of the Company’s regulatory approvals and permits
necessary for the conduct of the Company’s business must be effective, except
where the non-effectiveness such regulatory approvals or permits would not have
or reasonably be expected to result in a Material Adverse Effect.

(m) Voting Agreement. The Purchasers shall have received the Voting Agreement,
in substantially the form attached hereto as Exhibit G, duly executed by Shane
McMahon and Weicheng Liu (the “Voting Agreement”).

(n) Amendment to By-laws. The Company’s by-laws shall have been amended and
restated in form to be agreed on by the parties prior to the Closing (the
“Amended and Restated By-laws”).

(o) Shareholder Approval. The Company shall have obtained the Required Vote, and
shall have deemed such Required Vote effective in accordance with the rules and
regulations of the Commission, regarding the entering into of the transactions
contemplated by this Agreement.

ARTICLE 7
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO CLOSE


7.1 Conditions to Closing. The obligation of the Company to enter into and
complete the Closing are subject to the fulfillment on or prior to the Closing
Date of the following conditions, any one or more of which may be waived by the
Company:

(a) Representations and Covenants. The representations and warranties of each
Purchaser contained in this Agreement shall be true and correct in all material
respects (other than those which are qualified as to materiality, which shall be
true and correct in all respects) on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date (except that
representations and warranties made as of a specific date shall be true and
correct in all material respects (except as aforesaid) on such date); each
Purchaser shall have in all material respects performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or prior to the Closing Date; and each Purchaser shall have
delivered to the Company a certificate, dated the date of the Closing Date and
signed by the applicable Purchaser, to the foregoing effect.

(b) No Actions. (i) No Action shall be pending or overtly threatened by any
Governmental Authority or any other party against the Company or any of its
directors or any Purchaser, which Action is reasonably likely to (A) restrain or
prohibit the consummation of any of the Contemplated Transactions, or (B) result
in damages that alone or together with the costs and expenses of defending such
Action are material in relation to the Company and its Subsidiaries, taken as a
whole, and (ii) no Law, order, decree, rule or injunction shall have been
enacted, entered, promulgated or enforced by any Governmental Authority that
prohibits or makes illegal the consummation of any of the Contemplated
Transactions.

35

--------------------------------------------------------------------------------

(c) Consents and Amendments. Any and all consents, approvals, orders, Licenses
and other actions necessary to be obtained (i) from Governmental Authorities in
order to consummate the Contemplated Transactions and for the Company to operate
its business as currently conducted and as currently contemplated to be
conducted following the Closing and (ii) the consents sets out in Exhibit C-1
and the amendments set forth in Exhibit C-2.

(d) Voting Agreement. Each Purchaser shall have duly executed and delivered the
Voting Agreement.

(e) Amended and Restated By-laws. The Amended and Restated By-laws shall have
been duly adopted.

(f) Employment Agreements. The Company shall have entered into Employment
Agreements, substantially in the form of Exhibit H (containing, in each case,
only those terms included in Exhibit H applicable to the relevant executive),
with Shane McMahon, Weicheng Liu, Marc Urbach and Xuesong Song.

(g) Shareholder Approval. The Company shall have obtained the Required Vote, and
shall have deemed such Required Vote effective in accordance with the rules and
regulations of the Commission, regarding the entering into of the transactions
contemplated by this Agreement.

ARTICLE 8
RIGHT OF FIRST OFFER; OTHER AGREEMENTS OF THE COMPANY


8.1 Registration Rights.

(a) The Company shall prepare and file with the Commission one or more
Registration Statements on Form S-3, or any other eligible form if the Company
is not eligible to use Form S-3, for the purpose of registering under the
Securities Act all of the Registrable Securities for resale by, and for the
accounts of, the holders of Registrable Securities as selling stockholders
thereunder (each “Mandatory Registration Statement”). The Mandatory Registration
Statement shall permit the holders of Registrable Securities to offer and sell,
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act,
any or all of the Registrable Securities.

(b) The Company shall prepare and file the first Mandatory Registration
Statement (the “First Mandatory Registration Statement”) with the Commission by
later of (i) February 7, 2014, and (ii) the date that is two (2) Business Days
after the date that the Company has received all of the information from holders
of Registrable Securities required to prepare and file the First Mandatory
Registration Statement with the Commission.

36

--------------------------------------------------------------------------------

(c) The Company agrees to use its reasonable best efforts to cause each
Mandatory Registration Statement to become effective as soon as practicable.

(d) Solely with regard to the First Mandatory Registration Statement, if (i) a
Registration Statement covering the Registrable Securities is not declared
effective by the Commission by June 30, 2014, if subject to the Commission’s
review, or, if not subject to review, forty-five (45) days after the date when
such Registration Statement is filed with the Commission pursuant to Section
8.1(b), or (ii) after a Registration Statement has been declared effective by
the Commission, sales cannot be made pursuant to such Registration Statement
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding the inability of
the holders of Registrable Securities to sell the Registrable Securities covered
thereby due to market conditions, then the Company will make payments to the
Purchasers, pro rata based on the proportion of the total Purchase Price paid by
each Purchaser, in an aggregate amount equal to 1% of the total Purchase Price
for each 30-day period or pro rata for any portion thereof, following the date
by which such Registration Statement should have been effective. Notwithstanding
anything herein to the contrary, in no event shall the aggregate amount of
liquidated damages payments pursuant to this Section 8.1(d) exceed ten percent
(10%) of the total Purchase Price.

(e) Each holder of Registrable Securities shall cooperate with the Company as
reasonably requested in connection with the preparation and filing of each
Mandatory Registration Statement hereunder, including, without limitation, by
furnishing in writing to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and by executing such documents in
connection with such registration as the Company may reasonably request. The
Company shall promptly notify the holders of Registrable Securities of the
effectiveness of each Mandatory Registration Statement within one (1) Business
Days from the Business Day that the Company telephonically confirms
effectiveness with the Commission.

(f) The Company shall be required, absent contrary comment or instruction, oral
or written, from the Commission, to keep each Mandatory Registration Statement
effective for the Mandatory Effectiveness Period. Thereafter, the Company shall
be entitled to withdraw the applicable Mandatory Registration Statement and
holders of Registrable Securities shall have no further right to offer or sell
any of the Registrable Securities pursuant to such withdrawn Mandatory
Registration Statement (or any prospectus relating thereto).

(g) The offer and sale of the Registrable Securities pursuant to the Mandatory
Registration Statement shall not be underwritten.

(h) Notwithstanding the foregoing, if the Commission prevents the Company from
including any or all of the Registrable Securities on a Mandatory Registration
Statement due to limitations on the use of Rule 415 of the Securities Act for
the resale of the Registrable Securities by the holders of Registrable
Securities or by General Instruction I.B.6. of Form S-3, the applicable
Mandatory Registration Statement shall register the resale of the maximum number
of shares of Common Stock as is permitted by the Commission (the “Registration
Cap”), with the shares of Common Stock included in such Mandatory Registration
Statement being determined pro rata, subject to any comment or instruction, oral
or written, from the Commission, based on the number of Registrable Securities
of each holder of Registrable Securities relative to the total number of
Registrable Securities, excluding, for this sole purpose and only with regard to
the First Mandatory Registration Statement, Registrable Securities held by
Persons other than the Purchasers.

37

--------------------------------------------------------------------------------

(i) Each Mandatory Registration Statement shall be prepared and filed as
promptly as possible, provided that in no event will the Company file a
Registration Statement with respect to the registration of the resale of
remaining Registrable Securities by holders of Registrable Securities earlier
than 180 calendar days following the date the immediately prior Mandatory
Registration Statement is declared effective by the Commission or later than 210
calendar days following the date the immediately prior Mandatory Registration
Statement is declared effective by the Commission (subject to the matters and
limitations set forth below).

(j) Notwithstanding anything herein to the contrary, if the Commission, by
written or oral comment or otherwise, limits the Company’s ability to file, or
prohibits or delays the filing of, a Registration Statement with respect to any
or all the Registrable Securities which were not included in the First Mandatory
Registration Statement or any subsequent Mandatory Registration Statement
because of a Registration Cap, it shall not be a breach or default by the
Company under this Agreement of its obligations as set forth above.

(k) Until such time as the Company has satisfied its obligations to register all
of the Registrable Securities, so long as the Original Purchaser and Shane
McMahon continue to hold Registrable Securities, without the prior written
consent of both the Original Purchaser and McMahon, the Company shall not grant
any right of registration under the Securities Act relating to any of its
securities to any Person other than Shane McMahon and Xuesong Song pursuant to
the terms of their respective Employment Agreements with the Company.

8.2 Rule 144. The Company shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and shall take such further action
as the holders of Registrable Securities may reasonably request, all to the
extent required to enable the holders of Registrable Securities to sell the
Series E Preferred Stock or the Common Stock into which the Series E Preferred
Stock may be converted pursuant to and in accordance with Rule 144. Such action
shall include, but not be limited to, making available adequate current public
information meeting the requirements of paragraph (c) of Rule 144.

8.3 Availability of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued Common Stock, for the purpose
of effecting the conversion of the Series E Preferred Stock, at least the full
number of shares of Common Stock then issuable upon the conversion of such
securities. The Company will, from time to time, in accordance with the Laws of
the State of Nevada, increase the authorized amount of Common Stock if at any
time the number of shares of Common Stock remaining unissued and available for
issuance shall be insufficient to permit conversion of the Series E Preferred
Stock.

8.4 No Rights Plan. From the date hereof and for as long as the Original
Purchaser beneficially owns Series E Preferred Stock or Common Stock, without
the prior written consent of the Original Purchaser, the Company shall not adopt
or enter into any “poison pill” rights plan or any similar plan or agreement or
declare or pay any dividend of any rights to purchase stock of the Company in
connection with such a plan or agreement.

38

--------------------------------------------------------------------------------

ARTICLE 9
INDEMNIFICATION


9.1 Indemnification. The Company hereby agrees to indemnify, defend and hold
harmless the Purchasers, their respective Affiliates and its directors,
managers, officers, agents, advisors, representatives, employees, successors and
assigns (each, a “Purchaser Indemnitee”) from and against all Claims, including
without limitation, interest, penalties and attorneys’ fees and expenses,
asserted against, resulting to, or imposed upon or incurred by such Purchaser
Indemnitee by a third party and arising out of or resulting from any allegation
or Claim in respect of any wrongful action or inaction by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement or the Company Agreements, except to the extent that the Purchaser
Indemnitee has committed a material breach of its representations, warranties or
obligations under this Agreement, which breach is the cause of the Company’s
wrongful action or inaction.

9.2 Terms of Indemnification. The obligations and liabilities of the Company
with respect to Claims by third parties will be subject to the following terms
and conditions: (a) a Purchaser Indemnitee will give the Company prompt notice
of any Claims asserted against, resulting to, imposed upon or incurred by such
Purchaser Indemnitee, directly or indirectly, and the Company will undertake the
defense thereof by representatives of their own choosing which are reasonably
satisfactory to such Purchaser Indemnitee; provided that the failure of any
Purchaser Indemnitee to give notice as provided in Section 11.3 shall not
relieve the Company of its obligations under this Article 9; (b) if within a
reasonable time after notice of any Claim, the Company fails to defend, such
Purchaser Indemnitee will have the right to undertake the defense, compromise or
settlement of such Claims on behalf of and for the account and at the risk of
the Company, subject to the right of the Company to assume the defense of such
Claim at any time prior to settlement, compromise or final determination
thereof; (c) if there is a reasonable probability that a Claim may materially
and adversely affect a Purchaser Indemnitee other than as a result of money
damages or other money payments, such Purchaser Indemnitee will have the right
at its own expense to defend, or co-defend, such Claim; (d) neither the Company
nor the Purchaser Indemnitee will, without the prior written consent of the
other, settle or compromise any Claim or consent to entry of any judgment
relating to any such Claim; (e) with respect to any Claims asserted against a
Purchaser Indemnitee, such Purchaser Indemnitee will have the right to employ
one counsel of its choice in each applicable jurisdiction (if more than one
jurisdiction is involved) to represent such Purchaser Indemnitee if, in such
Purchaser Indemnitee’s reasonable judgment, a conflict of interest between such
Purchaser Indemnitee and the Company exists in respect of such Claims, and in
that event the fees and expenses of such separate counsel shall be paid by the
Company; and (f) the Company will provide each Purchaser Indemnitee reasonable
access to all records and documents of the Company relating to any Claim.

ARTICLE 10
TERMINATION


39

--------------------------------------------------------------------------------

10.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(a) the Purchasers and the Company may terminate this Agreement by mutual
written consent at any time prior to the Closing;

(b) the Purchasers may terminate this Agreement by giving written notice to the
Company at any time prior to the Closing (i) in the event the Company has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect (or breached in any respect, if such
representation, warranty or covenant is qualified by materiality or material
adverse effect), and the Purchaser Representative has notified the Company of
the breach or (ii) if the Closing shall not have occurred on or before January
31, 2014 by reason of the failure of any condition precedent under Section 6.1
hereof (unless the failure results primarily from one or more Purchasers
breaching any representation, warranty, or covenant contained in this
Agreement); and

(c) the Company may terminate this Agreement by giving written notice to the
Purchaser Representative at any time prior to the Closing (i) in the event a
Purchaser has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect (or breached in any respect,
if such representation, warranty or covenant is qualified by materiality or
material adverse effect), and the Company has notified the Purchaser
Representative of the breach or (ii) if the Closing shall not have occurred on
or before January 31, 2014, by reason of the failure of any condition precedent
under Section 7.1 hereof (unless the failure results primarily from the Company
itself breaching any representation, warranty, or covenant contained in this
Agreement).

10.2 Effect of Termination. Upon termination of this Agreement pursuant to
Section 10.1 above, all rights and obligations of the Parties hereunder shall
terminate without any liability of either Party to the other Party (except for
any liability of the Party then in breach).

ARTICLE 11
MISCELLANEOUS


11.1 Survival. All representations and warranties, covenants and agreements of
the Company and the Purchaser contained in this Agreement shall remain operative
and in full force and effect regardless of any investigation made by or on
behalf of any Purchaser or any controlling Person thereof or by or on behalf of
the Company, any of its officers and directors or any controlling Person
thereof, and such representations and warranties shall survive for a period of
24 months from the Closing Date. The covenants and agreements contained herein
shall survive in accordance with their terms.

11.2 Fees and Expenses. On the Closing Date, the Company shall pay its own
expenses and the expenses of the Original Purchaser incurred in connection with
the negotiation, execution, delivery, performance and consummation of this
Agreement and the Contemplated Transactions.

11.3 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given if delivered personally or telecopied, on the date of such
delivery, or if sent by reputable overnight courier, on the first Business Day
following the date of such mailing, as follows:

40

--------------------------------------------------------------------------------


  (a)

if to the Company:

YOU On Demand Holdings, Inc.
27 Union Square West, Suite 502
New York, New York 10003
Attn: Shane McMahon
Telecopy: (212) 206-9112


with a copy to:

Pillsbury Winthrop Shaw Pittman LLP
2550 Hanover Street
Palo Alto, CA 94304-1114
Attention: Thomas M. Shoesmith
Telecopy: (650) 233-4545


  (b)

if to the Original Purchaser:

C Media Limited
CN11 Legend Town,
No. 1 Balizhuangdongli, Chaoyang District
Beijing, China 100025
Attn: Victor Chen, Vice President
Rainer Li, CFO
Telecopy: 86 10 8586 2775


with a copy to:

Reed Smith LLP
599 Lexington Ave.
New York, New York 10022
Attn: William N. Haddad
Telecopy: (212) 521-5400


  (c)

if to the Purchasers or to the Purchaser Representative:

C Media Limited
CN11 Legend Town,
No. 1 Balizhuangdongli, Chaoyang District
Beijing, China 100025
Attn: Victor Chen, Vice President
Rainer Li, CFO
Telecopy: 86 10 8586 2775


41

--------------------------------------------------------------------------------

with a copy to:

Reed Smith LLP
599 Lexington Ave.
New York, New York 10022
Attn: William N. Haddad
Telecopy: (212) 521-5400


  (d)

if to McMahon:

Mr. Shane McMahon
YOU On Demand Holdings, Inc.
27 Union Square West, Suite 502
New York, New York 10003
Facsimile: (212) 206-9112


with a copy to:

Pillsbury Winthrop Shaw Pittman LLP
2550 Hanover Street
Palo Alto, CA 94304-1114
Attention: Thomas M. Shoesmith
Telecopy: (650) 233-4545


and

K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention: Jack Vaughan
Facsimile: (212) 536-3901


Any party may by notice given in accordance with this Section 11.3 designate
another address or Person for receipt of notices hereunder.

11.4 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties hereto. Other
than the parties hereto and their successors and permitted assigns, and except
as set forth in Section 9.1, no Person is intended to be a beneficiary of this
Agreement. No party hereto may assign its rights under this Agreement without
the prior written consent of the other party hereto; provided, however, that,
without the prior written consent of the Company, (a) prior to the Closing the
Original Purchaser may assign all or any portion of its rights hereunder (along
with the corresponding obligations) to any Affiliate of the Original Purchaser
and (b) after the Closing any Purchaser may assign all or any portion of its
rights hereunder (along with the corresponding obligations) to any purchaser or
transferee of shares of the Series E Preferred Stock. Any assignee of any
Purchaser pursuant to the proviso of the foregoing sentence shall be deemed to
be a “Purchaser” for all purposes of this Agreement.

42

--------------------------------------------------------------------------------

11.5 Amendment and Waiver.

(a) No failure or delay on the part of the Company or any Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
the Purchasers at Law, in equity or otherwise.

(b) Any amendment, supplement or modification of or to any provision of this
Agreement and any waiver of any provision of this Agreement shall be effective
only if it is made or given in writing and signed by the Company (in the case of
any amendment, supplement, modification or waiver after the Closing, with the
approval of not less than a majority of the directors not appointed by the
Purchasers) and the Purchasers.

11.6 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, all of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

11.7 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

11.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the Requirements
of Law of the State of New York without giving effect to the principles of
conflict of Laws. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in the County of New York, for any Action arising out of or relating to
this Agreement and the Contemplated Transactions (and agrees not to commence any
Action relating thereto except in such courts), and further agrees that service
of any process, summons, notice or document by U.S. registered mail to its
respective address set forth in this Agreement, or such other address as may be
given by one or more parties to the other parties in accordance with the notice
provisions of Section 11.3, shall be effective service of process for any
action, suit or proceeding brought against it in any such court. Each of the
parties hereto hereby irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the courts of the State of
New York or the United States of America, in each case located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum. Each of the parties irrevocably
and unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any and all rights to trial by jury in connection with any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

43

--------------------------------------------------------------------------------

11.9 Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

11.10 Entire Agreement. This Agreement, together with the schedules and exhibits
hereto, and the Company Agreements referred to herein or delivered pursuant
hereto, are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement, together with the schedules and exhibits hereto, and the Company
Agreements referred to herein or delivered pursuant hereto, supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

11.11 Further Assurances. Subject to the terms and conditions of this Agreement,
from time to time after the Closing, the Company and each Purchaser agree to
cooperate with one another, and at the request of the Company or the Purchaser
Representative, as applicable, to execute and deliver any further instruments or
documents and take all such further action as the other party may reasonably
request in order to evidence or effectuate the consummation of the Contemplated
Transactions and to otherwise carry out the intent of the parties hereunder. In
furtherance and not in limitation of the foregoing, the Company agrees to all
actions necessary to give effect to the voting rights of the Series E Preferred
Stock in accordance with the terms thereof.

11.12 Public Announcements. Except as required by any Requirement of Law, none
of the parties hereto will issue or make any reports, statements or releases to
the public with respect to this Agreement or the Contemplated Transactions
without consulting the Company or the Purchaser Representative, as applicable,
AND without the approval of the Company and the Purchaser Representative, as
applicable (such approval not to be unreasonably withheld or delayed).

11.13 Subsidiaries. Whenever this Agreement provides that a Subsidiary of the
Company is obligated to take or refrain from taking any action, the Company
shall cause such Subsidiary to take or refrain from taking such action.

11.14 Specific Performance. The parties acknowledge that money damages are not
an adequate remedy for violations of this Agreement and that any party may, in
its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable Law, each party waives any objection to
the imposition of such relief or any requirement for a bond.

11.15 Purchaser Representative.

44

--------------------------------------------------------------------------------

(a) Each of the Purchasers that is a party to this Agreement hereby appoints the
Purchaser Representative as his, her or its true and lawful agent, proxy and
attorney-in-fact, to exercise all or any of the powers, authority and discretion
conferred on such Purchaser Representative under this Agreement or any agreement
between the Purchaser Representative and the Purchasers, including, but not
limited to, the amendment of this Agreement or any other document or instrument
related to the Contemplated Transactions (other than this Section) or the waiver
of any provision of this Agreement or any other document or instrument related
to the Contemplated Transactions (other than this Section); provided that all
actions by the Purchaser Representative must be made in accordance with this
Agreement.

(b) The Purchaser Representative shall not have any liability to any Purchaser
with respect to actions taken or omitted to be taken by the Purchaser
Representative in such capacity, except, in each case, with respect to Purchaser
Representative’s gross negligence or willful misconduct.

(c) Any notice given to the Purchaser Representative will constitute notice to
each and all of the Purchasers at the time notice is given to the Purchaser
Representative. Any action taken by, or notice or instruction received from, the
Purchaser Representative will be deemed to be action by, or notice or
instruction from, each and all of the Purchasers. All actions, notices,
communications and determinations by the Purchaser Representative to carry out
its functions shall conclusively be deemed to have been authorized by, and shall
be binding upon all of the Purchasers. Except as otherwise contained herein,
other than notices or instructions from the Purchaser Representative, the
Company and each of the other parties to any document or instrument related to
the Contemplated Transaction pursuant to which notice or instruction is being
given may disregard any notice or instruction received from any one or more
individual Purchasers given, or purported to be given, on behalf of all of the
Purchasers.

(d) The Purchaser Representative hereby agrees to do such acts, and execute such
further documents, as shall be reasonably necessary to carry out the provisions
of this Agreement. The Company is not and will not be in any way responsible for
fees or expenses of the Purchaser Representative.

[Signature pages follow]

45

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

YOU ON DEMAND HOLDINGS, INC.


By____________________________________
        Name:
        Title:


[Signature Page to Series E Preferred Stock Purchase Agreement]

--------------------------------------------------------------------------------

PURCHASER:

C MEDIA LIMITED

By:___________________________________
         Name:
         Title:

PURCHASER REPRESENTATIVE:

C MEDIA LIMITED

By:___________________________________
         Name:
         Title:


[Signature Page to Series E Preferred Stock Purchase Agreement]

--------------------------------------------------------------------------------

OTHER PURCHASERS:

[_______________]

By:____________________________________
            Name:
            Title:


[_______________]

By:____________________________________
           Name:
           Title:


--------------------------------------------------------------------------------